2016 IL App (1st) 122626
                                             No. 1-12-2626

                                                                                   THIRD DIVISION
                                                                                    January 27, 2016


     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________


     THE PEOPLE OF THE STATE OF ILLINOIS,                 )      Appeal from the Circuit Court
                                                          )      of Cook County.
            Plaintiff-Appellee,                           )
                                                          )
     v.                                                   )      No. 11 CR 1487
                                                          )
     RASHON PIKE,                                         )
                                                          )      The Honorable
            Defendant-Appellant.                          )      Joseph J. Kazmierski,
                                                          )      Judge Presiding.

     ______________________________________________________________________________

            JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
            Justice Lavin concurred in the judgment and opinion.
            Justice Hyman dissented, with opinion.

                                                  OPINION

¶1          We hold that the admission of DNA expert testimony of a 50% probability of inclusion

     for a random person in the population as a possible contributor to a mixed DNA profile was error

     because it was irrelevant, as it did not tend to make the issue of defendant's identification more

     likely than not. However, the admission of this evidence was not plain error because the error

     was not serious and the evidence was not closely balanced because both victims identified

     defendant and, as such, defendant's forfeiture of both issues due to his failure to object is
     1-12-2626


     effective. The jury in this case was not confused by this evidence, and we believe juries generally

     are capable of appropriately weighing properly presented DNA evidence.

¶2           We also hold in this case that there is no requirement that the court recite all counts

     against a defendant in admonishment of a waiver of the right to counsel pursuant to Illinois

     Supreme Court Rule 401(a) (Ill. S. Ct. R. 401(a) (eff. July 1, 1984)). Rather, Rule 401(a) requires

     admonishment of the "nature of the charge." There was no error in the court's second

     admonishment to defendant in this case where the court stated the nature of the charge and the

     possible maximum punishment but did not recite every count against defendant.

¶3                                          BACKGROUND

¶4           Defendant, Rashon Pike, was charged by indictment with twelve counts: (1) armed

     robbery with a firearm; (2) habitual criminal; (3) unlawful use or possession of a weapon by a

     felon; (4) another count for unlawful use or possession of a weapon by a felon; (5)

     possession/use of a firearm by a felon; (6) another count of possession/use of a firearm by a

     felon; (7) aggravated unlawful use of a weapon based on a prior conviction; (8) another count of

     aggravated unlawful use of a weapon based on a prior conviction; (9) another count of

     aggravated unlawful use of a weapon based on a prior conviction; (10) another count of

     aggravated unlawful use of a weapon based on a prior conviction; (11) attempted residential

     burglary; and (12) aggravated unlawful restraint.

¶5          Defendant was arraigned on February 10, 2011, at which time defendant was appointed a

     public defender.

¶6          On June 2, 2011, defendant asked to proceed pro se. The court admonished defendant of

     the charges pending against him and some of the elements of those crimes. After hearing this

     admonishment, defendant chose to be represented by counsel.


                                                     -2-
     1-12-2626


¶7          On September 12, 2011, defendant, who had written a letter to his counsel indicating he

     wished to represent himself, informed the court that he wanted to represent himself. The court

     admonished defendant as follows:

                 "You have the right to represent yourself. You also have the right to an attorney if

            you couldn't afford one, but I just want to tell you that you're facing the charges of armed

            robbery, armed habitual criminal, a number of unlawful use of a weapon by a felon

            charges, aggravated unlawful use of a weapon, attempt residential burglary and

            aggravated unlawful restraint. The armed robbery charge carries with it a term in the

            penitentiary – a possible term in the penitentiary anywhere from 6 years to 30 years.

            Getting a penitentiary sentence, you'd have to serve a period of two years – excuse me,

            three years mandatory supervised release, which is like parole, when you get out of the

            penitentiary.

                 The armed habitual criminal also is a Class X felony. The range of sentence on that

            charge goes from 6 to 30 years as well. That charge also carries with it an 85 percent

            sentence that you'd have to serve that as – if convicted of that charge."

¶8          The assistant State's Attorney interjected:

                 "[ASSISTANT STATE'S ATTORNEY]: Judge, I don't mean to interrupt, but the

            armed robbery is specifically charged as armed with a firearm, which it carries an

            enhancement of 15 years."

¶9          The court then further admonished defendant as follows:

                 "In addition to the term of sentences you can get an armed robbery, if the jury finds or

            the trier of facts [sic] finds that you were armed with a firearm, an additional 15 years has




                                                     -3-
1-12-2626


      to be added onto at that charge [sic], so you're looking at possibly 6 years up to 45 years

      as a sentence that could be imposed.

            The aggravated – excuse me, the unlawful use of weapon by felon are Class 2

      felonies. All the Class 2 felonies that you're charged with –

            Is he Class X by background?

            [ASSISTANT STATE'S ATTORNEY]: He is, Judge.

            THE COURT: If you're convicted of those charges, the range of sentence on that

      charge goes from 6 years to 30 years also, with that same three years mandatory

      supervised release period.

            The attempt residential burglary is a Class 2 felony, so that range of sentence applies

      on that charge as well.

            The aggravated unlawful restraint, is that a Class 4?

            [ASSISTANT STATE'S ATTORNEY]: Yes.

            THE COURT: That's a Class 4 felony, so the range of sentence on that charge goes

      from –

            [ASSISTANT STATE'S ATTORNEY]: Judge, I believe it's a [Class] 3. It's a 3.

            THE COURT: Okay. The range of sentences on that charge goes from two years to

      five years, but because you have certain convictions in your background, that time can go

      all the way up to ten years as a maximum sentence on that sentence alone. Getting a

      penitentiary sentence there, that carries with it a one year mandatory supervised release

      period.

            That's the range of sentences you could get on these charges if you're convicted on

      that.

                                                -4-
1-12-2626


            Do you understand that?

            DEFENDANT: Yes.

            THE COURT: Do you understand the nature of the charge here, too, armed robbery.

      You took property from the person or presence of another while armed with a firearm.

      The other charges, they're possession of a firearm, when you had a prior conviction of a

      felony and also the attempt residential burglary that you made a substantial step to enter

      someone's dwelling place. That's the nature of the charge and all these counts of this

      particular charge that's facing you.

            Do you understand that?

            THE DEFENDANT: Yes.

            THE COURT: Do you also understand that if you can't afford an attorney, I would

      appoint one to represent you. You have one right now. You also could have your attorney

      of your choice to represent you in open court.

            Do you understand also that those options are open to you as well?

            THE DEFENDANT: Yes.

            THE COURT: Do you understand all these particular points that I talked to you about

      as far as representing yourself so far?

            THE DEFENDANT: Yes.

            THE COURT: You also understand that I'm not going to be your attorney in the case,

      so I can't help you try your case wherever it happens to be, and you'll be held to the same

      standard as you would as if you were an attorney in the case.

            Do you understand that?

            THE DEFENDANT: Yes.

                                                -5-
       1-12-2626


                   THE COURT: Are you sure this is what you want to do?

                   THE DEFENDANT: Yes.

                   THE COURT: Okay. The public defender is given leave to withdraw."

¶ 10            But by December 5, 2011, defendant requested counsel and the court reappointed the

       public defender. Appointed counsel represented defendant on the following two court dates and

       filed a motion to quash arrest and suppress evidence, which the court denied at a hearing on

       January 19, 2012.

¶ 11            Also on January 19, 2012, the court ruled that the armed robbery with a firearm,

       attempted residential burglary, and aggravated unlawful restraint charges (counts I, XI and XII)

       needed to be severed from the other charges because the other charges required evidence of prior

       convictions at trial, which could potentially affect the jury's verdict on counts I, XI, and XII

       (armed robbery, attempted residential burglary, and aggravated unlawful restraint). The State

       elected to proceed to trial first on counts I, XI, and XII of the indictment (armed robbery,

       attempted residential burglary, and aggravated unlawful restraint), and the court set a date for

       trial.

¶ 12            On February 16, 2012, defendant again indicated he desired to represent himself. The

       following proceedings were on the record:

                   [ASSISTANT STATE'S ATTORNEY]: Judge, we had writ [defendant] in today and

                counsel and I [sic] in the hopes

                   [DEFENDANT]: Excuse me, Your Honor.

                   THE COURT: Hold on one second. This gentleman who is standing right next to you

                is your attorney. He is a very experienced attorney. So I would suggest that you talk to

                him first before you say anything to the court because anything you say is being taken

                                                      -6-
1-12-2626


      down by this lady, the court reporter, and this lady over here is the – who is the State's

      Attorney she may use it against you. She will. Okay. So talk to your attorney first.

            [DEFENSE COUNSEL]: Judge, Mr. Pike has previously represented himself pro se.

      He indicates at this time that he sent a letter to me. I'm not yet in receipt of it. Although I

      have no reason to doubt him, and he is asking the court to consider allowing him to

      represent himself.

            THE COURT: Okay. Is that correct, Mr. Pike?

            [DEFENDANT]: Yes.

            THE COURT: Mr. Pike, you want to represent yourself. That's fine. That's your

      prerogative.

            [DEFENSE COUNSEL]: Resume representing himself.

            THE COURT: Resume representing himself. Here is a couple of things [sic] about

      that. This is not a ping-pong game that goes back and for the where you get to decide

      today I want an attorney to represent me. Tomorrow I don't. Okay. It is going to be the

      last time you make that decision. All right. You need to decide if that is what you want to

      do.

            Let me tell you a couple of things though. I am sure you have probably heard this

      before if you have represented yourself. I want you to understand that presenting a

      defense is not a simply matter of telling one's story but requires and adheres to various

      technical rules governing the conduct of a trial.

            A lawyer, the one standing right next to you, has substantial experience and training

      in trial procedure and the prosecution will be represented by an experienced attorney. I

      told you at the onset [sic]. A person unfamiliar with legal procedures may allow the

                                               -7-
1-12-2626


      prosecutor an advantage by failing to make objections to inadmissible evidence and may

      not make effective use of such rights as to voir dire of jurors which is during jury

      selection and may make tactical decision [sic] that produce unintended consequences.

            If you proceed pro se, you will be not allowed to complain [sic] on appeal about the

      competency of this representation. The effectiveness of your defense may well be

      diminished by dual roles as an attorney and an accused. You will receive no special

      consideration from the court. You will receive no extra time for preparation or greater

      library time since you are in the penitentiary. The lawyer can render important assistance

      upon determining the existence of possible defenses to charges against you through

      consultation with the prosecutor regarding possible reduced charges or lesser penalties

      and in the event of a conviction by presenting to the court matters which might lead to a

      lesser sentence.

            In the event the court accepts your decision to represent yourself, you will not be

      given an opportunity to change your mind during the trial. If the court in its discretion –

      in its discretion will not appoint stand by counsel. There will be no one to assist you at

      any stage of the trial.

            Do you understand all of things [sic] I have just said to you?

            [DEFENDANT]: Yes.

            THE COURT: All right. Do you understand what the sentencing range is on that

      charge, sir?

            [DEFENDANT]: No, I do not because of the simple fact that the firearms which was

      dismissed [sic] which made them eligible for the extended terms.




                                                -8-
1-12-2626


            THE COURT: So you don't know what your sentence could be. Is that what you are

      trying to tell me?

            [DEFENDANT]: Yes.

            [ASSISTANT STATE'S ATTORNEY]: I would also indicated [sic] the firearm

      charges have not been dismissed. This is a 12 count indictment, judge, which covers

      everything from armed robbery, attempt residential burglary, agg[ravated] UUW, armed

      habitual criminal, aggravated unlawful restraint.

            [DEFENDANT]: How is it an armed robbery –

            THE COURT: Hold on. This is not a discussion between you and the State. This is a

      discussion between you and myself where I am going to be asking questions and you are

      going to be answering those questions.

            [DEFENDANT]: Okay.

            THE COURT: So, State, is it my understanding that the most serious offenses is [sic]

      a class X felony at this time.

            [ASSISTANT STATE'S ATTORNEY]: It is a class X felony with the enhancement

      of 15 years for being armed with a firearm.

            THE COURT: Okay. So a class X felony is punishable from 6 to 30 years in the

      Illinois Department of Correction[s]. 30 to 60 years extended term, a fine up to $25,000

      and three years mandatory supervised release which is commonly referred to as parole

      that you will serve at the end of any time in the penitentiary. And as the State has pointed

      out there is also a 15 year enhancement on this case. So that would be added on if the jury

      were to find that. And so you may also be subject to consecutive sentencing based on the




                                               -9-
1-12-2626


      charges which I don't know what the facts of your case are. But if the State is seeking that

      and it is allowed by law you may be subject to that.

               Do you understand that?

            [DEFENDANT]: Yes.

            THE COURT: All right. And do you understand that you have the right to counsel.

      And that if you are indigent to have counsel appointed to you by the court.

            [DEFENDANT]: Yes.

            THE COURT: All right. And understanding all of this, do you still wish to proceed

      without the benefit of counsel?

            [DEFENDANT]: Yes.

            THE COURT: All right. How old are you?

            [DEFENDANT]: I am 26.

            THE COURT: How far did you go in school?

            [DEFENDANT]: I graduated high school.

            THE COURT: What high school was that?

            [DEFENDANT]: I got my GED in Centralia Correctional Center.

            THE COURT: So you have a GED, not a high school diploma. You have no college

      classes?

            [DEFENDANT]: No.

            THE COURT: Do you have any legal training?

            [DEFENDANT]: No.

            THE COURT: All right. And you have other criminal background; is that correct?


                                              -10-
1-12-2626


            [DEFENDANT]: Yes.

            THE COURT: So you have been through the process before?

            [DEFENDANT]: Yes.

            THE COURT: And have you been representing yourself on any of those other prior

      occasions?

            [DEFENDANT]: No.

            THE COURT: You have been represented by an attorney before.

            [DEFENDANT]: Yes.

            THE COURT: All right. Well, sir, it does not seem to me that this would be the most

      prudent move on your part to be represented by yourself. It would seem to me that you

      would want to be represented by an attorney especially one with vast experience as the

      lawyer who is standing right next to you, but it's your decision. If you want to do that, it's

      up to you. But you are playing with fire, do you understand that?

            [DEFENDANT]: Yes.

            THE COURT: All right. Knowing everything that I have told you, do you understand

      I am not going to be appointing stand-by counsel. So it's not like you are going to have an

      attorney standing there to tell you what to ask and what to do during the course of this

      trial? Right?

            [DEFENDANT]: So I am not going to be able to have stand by counsel to help me

      with the litigation of the legal [sic].

            THE COURT: No. I started out that was one of my first points to tell you [sic]. That

      if you recall I told you at the very beginning that this is not simple matter [sic] of telling

      one's story. It requires adherence to various technical rules governing the conduct at trial.

                                                -11-
       1-12-2626


              And a lawyer has substantial experience and training in trial procedure and the attorney

              on the State's side will be an experienced lawyer. So if you are asking to have stand-by

              counsel to help you formulate questions and help with you [sic] with your theory of the

              case, you will not be allowed to have stand-by counsel.

                    [DEFENDANT]: Okay. I still wish to go pro se.

                    THE COURT: Okay. All right then. You will be going pro se. And it is set for a jury

              trial; is that correct?"

¶ 13          The trial court granted the assistant public defender leave to withdraw and asked the State

       to order the transcript of its admonishments to defendant about proceeding pro se. Defendant

       demanded trial and the court gave an interim status date for the State to retender discovery to

       defendant.

¶ 14          On February 23, 2012, the parties appeared before Judge Kazmierski. The court asked

       defendant whether he elected to proceed pro se on the last court date and defendant responded,

       "Right, sir." On the next court date, February 27, 2012, the trial date was postponed so the trial

       court could decide motions filed by defendant. The jury trial date was reset for April 9, 2012.

¶ 15          On April 9, 2012, the parties appeared and the court asked defendant, "You still want to

       do this by yourself?" Defendant replied, "Yes." The State nol-prossed count XII of the

       indictment (aggravated unlawful restraint) and proceeded on count I (armed robbery with a

       firearm) and count XI (attempted residential burglary). The State indicated that one witness had

       experienced a death in the family and jury selection was postponed until April 11, 2012.

¶ 16          Defendant then represented himself for the remainder of the proceedings, including

       throughout trial. The jury was selected on April 11, 2012, and trial began on April 12, 2012.




                                                      -12-
       1-12-2626


¶ 17          At trial, the victim, Willie Creator, testified. Willie testified that he was 54 years old and

       that he lived at Englewood and Stewart Avenues with his wife of eight years, Geraldine. On the

       evening of the alleged crimes, December 29, 2010, Willie picked up Geraldine after work, they

       bought a pizza and drove home together arriving at around 10:20 p.m. Geraldine got out of the

       car, passed through the front gate and entered their house while Willie parked the car. Geraldine

       turned off the house alarm by punching in the code. Geraldine closed the front door but left the

       keys in the lock and did not shut the inner door to the house. Willie took his bag and their dinner

       from the car and headed toward their house. As he did so, Willie saw three men on the opposite

       side of the street looking at him. They walked toward him. As Willie entered the gate, one of the

       men charged at Willie with a handgun. Willie identified this individual as defendant. According

       to Willie, defendant threatened him as the other two men came up behind Willie and pushed

       guns into his back. One held a shotgun while the other held a handgun. Defendant held a

       handgun and told Willie, "[G]et up the stairs or else I'll kill you." The other two men came inside

       the yard also and tried to push Willie up the front stairs with their weapons. Defendant said, "get

       up the stairs, n***, or else I will kill you." Willie verbally and physically resisted and yelled

       loudly in an attempt to warn his wife and said to defendant, "[W]hy are you going to do this,

       please, you don't have to do this." Defendant walked up the front stairs of the house while the

       other two men stayed behind Willie. Willie saw defendant try to get inside the house with the

       door keys that Geraldine left in the lock of the door. Willie told the men that if they were going

       to kill him, they were going to have to kill him outside, and tried to back down the stairs.

       Eventually the two men gave up and ran west down Englewood Avenue. When defendant saw

       his accomplices running away, he ran down the stairs, grabbed the bag Willie was carrying, and

       also ran off westbound on Englewood Avenue.



                                                      -13-
       1-12-2626


¶ 18          Willie then got in his car and drove around the corner, where he found a police officer.

       Willie told the officer what happened and provided a description of the offenders and then

       returned home. Fifteen minutes later, officers came to his home with defendant in custody,

       whom Willie positively identified. Willie further testified that the street lights were on during the

       commission of the crime. Willie could not provide a description of the offenders' hairstyles

       because they wore hooded sweatshirts, referred to as "hoodies." Willie did not recall informing

       the police that the offenders' pants and shoes were black.

¶ 19          Geraldine, Willie's wife, also testified. Geraldine testified that when she and Willie

       arrived home on December 29, 2010, at about 10:30 or 10:35 p.m., the porch lights and interior

       lights were off. The Christmas tree lights were on and the church across the street had its exterior

       lights on. After Geraldine exited the car, she walked through the front gate and up the front

       exterior stairs, opened the outer glass storm door and the main wooden door, entered the house

       and turned off the alarm. She left the keys in the wooden door so that her husband could use the

       keys to lock the gate. Soon thereafter, Geraldine heard Willie screaming, so she ran to the front

       door where she saw two men with guns near her husband and a third man on the porch.

       Geraldine testified that the man on the porch was trying to open the wooden door using the keys

       she had left in the lock and that she could see him through the glass window in the wooden door.

       Geraldine identified this individual as defendant. Geraldine testified that the wooden door was

       closed but not locked, and that defendant was "working the key" but unable to get inside.

       Geraldine held the door shut because defendant was trying to push it open. As Geraldine looked

       out the window, she called 911. Geraldine estimated that defendant tried to open the door for 5 to

       10 minutes before the other two men fled. Defendant then followed the two men, grabbing

       Willie's bag as he left. Willie's bag contained tools and coats they planned to donate for homeless


                                                       -14-
       1-12-2626


       children. Geraldine then moved to the front window and did not see Willie or his car. Thinking

       Willie may have been abducted by the men, she called 911 again. Willie soon returned and, 20

       minutes later, the police arrived with defendant. Geraldine identified defendant as the offender

       on the porch. Geraldine could "somewhat" see defendant's face during the incident and recalled

       defendant was wearing black pants and a black shirt that may or may not have been a hoodie.

¶ 20          Officer Lester Vaughn testified that on the night of the offense he was on patrol with two

       partners when they received a flash message of a robbery by three black males described as 5

       feet 9 inches tall, 170 pounds, and 20 to 25 years old. Vaughn was driving past the 6300 block of

       Parnell Avenue, a block and a half from the scene, when he saw defendant running northbound

       on Parnell Avenue toward 63rd Street. Vaughn apprehended defendant and brought him to the

       scene of the victim's residence for identification. At the scene, Willie and Geraldine both

       identified defendant as the offender and defendant was placed under arrest at 10:53 p.m. Vaughn

       radioed for other officers who searched the area and took defendant to the 7th District police

       station. Vaughn testified that defendant was wearing a black hoodie, blue jeans, and brown

       boots. At the time of his arrest, defendant was not in possession of a gun or a bag.

¶ 21          Officer Raymond Urbanski was assigned to Unit 153, a city-wide mobile strike force on

       the date of the occurrence and participated in a systematic search of the area of the victims'

       home. Urbanski testified that at 11 p.m. he received a call from another officer indicating that

       weapons were found at 6303 S. Parnell Avenue. Urbanski went to that address and found a

       sawed-off shotgun and a semi-automatic handgun lying in the snow at the foundation of a house.

       Urbanski left the weapons for the evidence technicians to collect, who recovered them at 11:30

       p.m.




                                                      -15-
       1-12-2626


¶ 22          Officer Brian Devan, an evidence technician, testified that he photographed and

       processed the scene at the victims' home and then responded to 6306 South Parnell Avenue,

       where he photographed and recovered two weapons from the front lawn at that address. One

       weapon was a shotgun and the other weapon was a semi-automatic handgun. Officer Devan took

       the weapons and ammunition recovered from inside the weapons to the police station and

       swabbed the serrated portions of the guns for possible DNA testing. Officer Devan inventoried

       all the items, and the swabs from the guns were sent to the Illinois State Police Crime Laboratory

       for analysis. Officer Devan testified that there was moisture and snow on the guns when he

       recovered them.

¶ 23          Cook County State's Attorney's Office Investigator Alfred Perez testified that he took a

       buccal swab from defendant on April 7, 2011. Investigator Perez described the procedure he used

       to obtain defendant's buccal swab and testified that he inventoried the swab after collecting it.

¶ 24          Forensic scientist Katrina Gomez testified that she is employed by the Illinois State

       Police Forensic Science Center in Chicago. Gomez was accepted as an expert in forensic biology

       and DNA analysis without objection. Gomez was assigned to analyze the evidence collected in

       this case. Gomez was trained in short tandem repeat (STR) polymerase chain reaction (PCR)

       DNA testing and testified that the swabs did not contain sufficient DNA to develop a profile.

       Gomez then spoke with forensic scientist Lisa Fallara about the possibility of performing Y-

       chromosome STR (Y-STR) analysis on the DNA extract from the gun swabs. Gomez then sealed

       the items and forwarded them to Fallara for Y-STR testing.

¶ 25          The swabs were then analyzed by a Illinois State Police forensic scientist Lisa Fallara,

       who was trained in Y-chromosome STR (Y-STR) analysis. Fallara was accepted as an expert in

       biology and DNA analysis without objection. Fallara testified that Y-STR testing is generally


                                                       -16-
       1-12-2626


       accepted in the scientific community. Whereas traditional DNA testing looks at several areas of

       DNA along with several different chromosomes, Y-STR testing looks at several different

       locations only on the male Y chromosome; it is essentially male DNA testing. Fallara explained

       that Y chromosome DNA is passed down from the paternal line, so that a brother, father and

       father's father will all have the same Y-STR DNA profile. Fallara explained that Y-STR analysis

       is better suited for obtaining profiles from a limited amount of DNA. Fallara testified that Y-STR

       testing was required because there was a small amount of DNA on the sample from the gun and

       that it is probable that snow could remove DNA from a surface.

¶ 26          Fallara conducted Y-STR testing on defendant's buccal standard as well as the extracted

       DNA from the swabs from the 9-millimeter handgun. Fallara identified a low-level mixture of

       two Y-STR profiles on the DNA swabs from the 9-millimeter handgun at three locations, which

       was interpreted as a mixture of two males' DNA. Fallara was only able to do comparisons and

       statistics at one locus. When Fallara compared this profile with defendant's buccal swab DNA

       profile, she determined that defendant could not be excluded as a contributor. Fallara calculated a

       frequency estimating how rare the profile is in the general population, and testified that

       approximately 1 in 2 unrelated African-American males, 1 in 2 unrelated Caucasian males, and 1

       in 2 unrelated Hispanic males cannot be excluded from having contributed to the mixture based

       on a 95% confidence limit for each population. Therefore, the profile was consistent with one in

       every two unrelated African-American, Caucasian, and Hispanic males. Defendant did not object

       to the admission of this evidence at trial and instead proceeded to cross-examine her.

¶ 27          On cross-examination by defendant, Fallara explained that defendant is included as a

       potential contributor to the mixture but that she could not identify defendant as the contributor.

       Fallara further explained her statistical calculation by stating, "I would say that every two


                                                      -17-
       1-12-2626


       randomly selected people, one out of those two could not be excluded." Fallara explained that the

       profile database used for Y-STR statistical calculations is purely for statistical purposes, not

       identification purposes. Fallara further explained, "When I have a profile identified from an

       evidence stain, I make a comparison to any standards that are submitted in the case, and I will

       either include or exclude somebody from a profile, and I'm not 100 percent saying that they are

       the donor, I'm saying they are potential donor [sic]. In this case, I had a mixture, so that's why I

       had to use the words cannot be excluded because there was more than one DNA type, not just

       one DNA type that I compared." Defendant asked Fallara on cross-examination, "Okay so you

       also stated that I cannot be excluded, does that also go for I cannot technically be included

       either?" Fallara explained, "I would state that I could not exclude you from the mixture. You

       would be included as [a] potential contributor, but I could not identify you as the contributor."

¶ 28          The jury found defendant guilty of armed robbery with a firearm and attempted

       residential burglary. The court denied defendant's pro se posttrial motion for a new trial on

       August 6, 2012. The court sentenced defendant to 20 years for the armed robbery with a firearm

       conviction, with a 15-year enhancement for carrying a firearm, for a total of 35 years'

       imprisonment for that conviction, and 20 years for the attempted residential burglary conviction,

       upon finding the offense was subject to mandatory Class X sentencing based on defendant's

       criminal history. The sentences were imposed concurrently. The court then explained that

       defendant's sentences would be served at 50%. Defendant timely appealed.

¶ 29                                              ANALYSIS

¶ 30                                         I. DNA EVIDENCE

¶ 31                         A. DNA IS COMPLICATED BUT JURIES GET IT




                                                       -18-
       1-12-2626


¶ 32           The major issue in this case is whether there was plain error in the admission of the DNA

       statistical probability expert testimony. Fallara testified that the method for calculating DNA

       probability statistics is generally accepted in the DNA scientific community. There was no

       objection at trial nor does defendant raise any Frye challenge (Frye v. United States, 293 F. 1013

       (D.C. Cir. 1923)) on appeal to the science or general acceptance or Fallara's method of

       identification and method of probability calculation in this case. Defendant's only plain error

       challenge to the probability calculation is relevance. Defendant argues that the trial court erred in

       admitting the DNA evidence because the "random match probability" of 50% rendered the

       evidence irrelevant and more prejudicial than probative. Defendant acknowledges that he made

       no objection at trial and did not raise this issue in a post-trial motion, thereby forfeiting it (People

       v. Enoch, 122 Ill. 2d 176 (1988)), but argues that the court's admission of the expert testimony

       constitutes plain error. The plain error doctrine allows for the review of a forfeited issue if error

       in fact occurred and: (1) the evidence was closely balanced; or (2) the error was so substantial

       that it deprived defendant of a fair trial. People v. Herron, 215 Ill. 2d 167, 178-79 (2005).

¶ 33           Testimony is admissible if it is relevant to an issue in dispute (People v. Patterson, 192
Ill. 2d 93, 114-15 (2000)). "Relevant evidence" is defined under our rules of evidence as

       "evidence having any tendency to make the existence of any fact that is of consequence to the

       determination of the action more probable or less probable than it would be without the

       evidence." Ill. R. Evid. 401 (eff. Jan. 1, 2011). See also People v. Harvey, 211 Ill. 2d 368, 392

       (2004); People v. Morgan, 197 Ill. 2d 404, 455-56 (2001) (relevant evidence means any evidence

       that has a tendency to make the existence of a fact that is of consequence in the proceedings

       either more or less probable than it would be without the evidence). Probability is probability

       "tested in the light of logic, experience, and accepted assumption as to human behavior." People


                                                        -19-
       1-12-2626


       v. Patterson, 192 Ill. 2d 93, 115 (2000). Generally, "all relevant evidence is admissible unless

       otherwise provided by law." People v. Cruz, 162 Ill. 2d 314, 348 (1994); People v. Kirchner,

       194 Ill. 2d 502, 539 (2000).

¶ 34           "Relevance is a threshold requirement [for admissibility] that must be met by every item

       of evidence." People v. Dabbs, 239 Ill. 2d 277, 289 (2010). See also Bangaly v. Baggiani, 2014
IL App (1st) 123760, ¶ 155 (reciting that the first requirement even for expert testimony is that

       "the testimony must be relevant to a material fact in the case"). Identification evidence is, of

       course, relevant because "[t]he prosecution has the burden of proving beyond a reasonable doubt

       the identity of the person who committed the crime." In re Keith C., 378 Ill. App. 3d 252, 257-58

       (2007) (citing People v. Slim, 127 Ill. 2d 302, 306 (1989)). A court may, however, exclude

       evidence, even if it is relevant, if the prejudicial effect of the evidence substantially outweighs its

       probative value. People v. Walker, 211 Ill. 2d 317, 337 (2004).

¶ 35                                   1. DNA Basics: Types of Testing

¶ 36            In order to properly address this issue, it is necessary to provide a brief background and

       explanation of DNA terms and differing statistical probabilities in criminal cases. DNA, or

       deoxyribonucleic acid, is the fundamental building block for an individual's entire genetic

       makeup – our hereditary blueprint passed on to us by our parents. DNA is composed of the

       familiar double-helix strand of nucleotide base pairs which form the sugar-phosphate "double

       ladder" backbone of the DNA on a chromosome. Chromosomes are found in the nucleus of a

       cell.   "Within the nucleus of each human cell are 23 pairs of chromosomes composed of

       deoxyribonucleic acid, or DNA, which contains the coded information that provides the genetic

       blueprint that determines the physical structure and characteristics for each individual." People v.

       Rokita, 316 Ill. App. 3d 292, 298 (2000). A variant of the DNA sequence at a given locus on a


                                                        -20-
       1-12-2626


       chromosome is called an "allele." In re Jessica M., 399 Ill. App. 3d 730, 743 (2010) (citing John

       M. Butler, Forensic DNA Typing: Biology & Technology Behind STR Markers 13-17 (2001)).

       Markers used for human identity testing are found in the DNA either between the genes or within

       genes and are not the portions that code for genetic variation but are still highly variable. See id.

       at 744 (citing National Research Council, The Evaluation of Forensic DNA Evidence 14 (1996)).

       "The location of 'markers' in these highly polymorphic or variable regions is called a 'locus'

       (plural 'loci')." Id. at 743 (citing John M. Butler, Forensic DNA Typing: Biology & Technology

       Behind STR Markers 13-17 (2001)). Humans have two alleles at each genetic locus, with one

       allele inherited from each parent. Alleles are represented by "peaks" that appear on an

       electropherogram, which is a genetic chart used in DNA testing. With the exception of identical

       twins, no two people have the same DNA. Id.

¶ 37          A good summary of the science of DNA can be found in United States v. Yee, 134 F.R.D.
161 (N.D. Ohio 1991):

                   "The human genome is composed of twenty-three pairs of chromosomes

              containing    approximately     six   billion   individual   nucleotide   bases   comprising

              approximately three billion nucleotide base pairs. Each chromosome consists of two

              long chains of deoxyribonucleic acid (DNA) linked together by hydrogen bonding

              between complementary pairs of nucleotide bases. The overall physical structure of

              the DNA molecule, otherwise called a double helix formation, has been likened to a

              ladder the sides of which are twisted or coiled along its longitudinal axis.

                                                       ***

                   Most of the DNA belonging to a species is identical. In humans 99% of the genes are

              the same for all persons, thereby accounting for the abundant shared characteristics of


                                                       -21-
       1-12-2626


              all human beings. Some DNA is, however, different from person to person,

              population to population, race to race. These differences, which account for our    unique

              characteristics as individuals, as well as the differences between ethnic groups and races,

              are the result of the variation in the base sequences of the genes that encode for these

              individualizing characteristics." Id. at 169. 1

¶ 38          In its earliest form, DNA forensic technology focused upon the parts of the DNA

       molecule where there is significant variation (polymorphism) of base pair patterns, called

       "Variable Numbers of Tandem Repeats" (VNTRs), but through the years, the technology now

       focuses on a class of polymorphisms in DNA called "Short Tandem Repeats" (STRs), which are

       even shorter in base pair length. These STRs are readily amplified by a process known as

       "polymerase chain reaction" (PCR) technology. In re Jessica M., 399 Ill. App. 3d at 744. The

       number of repeats in STR markers can be highly variable among individuals, which makes them

       particularly desirable for forensic identification. Id. (citing John M. Butler, Forensic DNA

       Typing: Biology & Technology Behind STR Markers 53 (2001)). The number of repeats of a

       specific STR sequence present at a given locus, combined over a designated number of loci,

       creates a unique DNA "profile" of an individual. Id. (citing John M. Butler, Forensic DNA

       Typing: Biology & Technology Behind STR Markers 18 (2001)).

¶ 39          Y–STR testing examines the Y chromosome that is passed from father to son. People v.

       Zapata, 2014 IL App (2d) 120825, ¶ 11; People v. Barker, 403 Ill. App. 3d 515, 527-28 (2010)

       (citing and quoting Jules Epstein, "Genetic Surveillance"–The Bogeyman Response to Familial


       1
         Yee is a very early and fascinating DNA case in which the principal issues were whether the
       FBI's methodology for sampling DNA and generating statistical probabilities were sufficient to
       meet the standards for what was, at the time, a novel scientific theory or procedure. It includes a
       lengthy, detailed description of DNA, DNA sampling, DNA statistical gathering, Frye issues and
       more in readable terms.
                                                        -22-
       1-12-2626


       DNA Investigations, 2009 U. Ill. J.L. Tech. & Pol'y 141, 148). Y–STRs are short repeats found

       solely in the male-specific Y chromosome that code for male sex determination,

       spermatogenesis, and other male-related functions. Id. at 527. The DNA segments that are the

       focus of Y-STR testing are inherited as a block through an individual's paternal lineage which is

       known as a " 'haplotype—"a set of closely linked genetic markers present on one chromosome

       which tend to be inherited together." ' " Zapata, 2014 IL App (2d) 120825, ¶ 15 (quoting State v.

       Bander, 208 P.3d 1242, 1246 (2009), quoting National Forensic Science Technology Center,

       President's       DNA          Initiative:      DNA          Analyst        Training    Glossary,

       http://www.nfstc.org/pdi/glossary.htm# H (last visited May 12, 2009)). " 'All men in the same

       paternal lineage have the same DNA profile at these markers on their Y chromosomes.' " Id.

       (quoting Bander, 208 P.3d at 1246).

¶ 40          For identification purposes, Y-STR testing is limited because "all individuals in a

       paternal line will have the same Y-STR DNA profile. [Citation.] A match between a suspect and

       evidence using the Y-STR procedure means only that the suspect could have contributed the

       DNA in the forensic stain, as could his brother, father, son, uncle, paternal cousin, or a distant

       cousin from his paternal lineage." (Emphasis added.) People v. Stoecker, 2014 IL 115756, ¶ 29

       (citing John M. Butler, Fundamentals of Forensic DNA Typing 366 (2010)). But Y-STR DNA

       testing can conclusively exclude a suspect from the pool of possible suspects. See Zapata, 2014
IL App (2d) 120825, ¶ 15; Barker, 403 Ill. App. 3d at 527. Y–STR analysis is essentially the

       same as the PCR–STR regular DNA comparison and analysis, except that Y–STR analysis

       permits isolation of male DNA in a mixed source sample. See Zapata, 2014 IL App (2d) 120825,

       ¶ 15. It is well established that Y-STR testing is generally accepted. Id. at 5.

¶ 41                                        2. Steps in DNA Testing


                                                        -23-
       1-12-2626


¶ 42          "There are three general steps in DNA testing: (1) creating a DNA 'profile' of a sample;

       (2) determining whether the profiles of different samples 'match'; and (3) if the samples match,

       estimating the statistical probability of a random match." People v. Dalcollo, 282 Ill. App. 3d
944, 948 (1996).

¶ 43          If the first step, retrieving a DNA profile or partial profile in relation to the crime, is

       successful, then the second step is to compare that profile to the suspect's profile. The DNA

       expert analysis is biological and goes toward identification to determine if there is a "match,"

       which is a laboratory determination that the suspect cannot be excluded as the source of genetic

       material found at the crime scene or on the victim. In re Jessica M., 399 Ill. App. 3d 730, 744

       (2010) (citing People v. Watson, 257 Ill. App. 3d 915, 930 (1994), aff'd, 214 Ill. 2d 271 (2005)).

¶ 44          When the DNA profile of a known individual (a victim or a suspect) matches the DNA

       profile from the crime scene evidence the individual is "included" as a potential source of that

       evidence. A DNA profile shown to occur rarely in the population (for example, 1 time in 5

       million people) would more strongly suggest that the individual is the source of the biological

       evidence than would a more common DNA profile (for example, 1 time in 5,000 people).

       Inclusion does not necessarily mean that a suspect is guilty. When the DNA profile from an

       individual (a victim or a suspect) does not match the DNA profile generated from the crime

       scene evidence, the referenced individual is "excluded" as a donor of the evidence. Exclusion

       does not necessarily mean the suspect is innocent. Id.

¶ 45          The final step is to provide a statistical context for the match, i.e., to calculate the

       probability of a random "match" using the population genetic statistics database. See In re

       Jessica M., 399 Ill. App. 3d 730, 744 (2010). In 1993, the Federal Bureau of Investigations (FBI)

       completed an exhaustive worldwide population survey for its population database used in these


                                                      -24-
       1-12-2626


       statistical calculations. People v. Dalcollo, 282 Ill. App. 3d 944, 960 (1996) (citing United States

       Department of Justice, Federal Bureau of Investigation, I-A VNTR Population Data: A

       Worldwide Study (1993). The United States DNA Advisory Board 2 explains that "[w]hen a

       comparison of DNA profiles derived from evidence and reference samples fails to exclude an

       individual(s) as a contributor(s) of the evidence sample, statistical assessment and/or

       probabilistic reasoning are used to evaluate the significance of the association." DNA Advisory

       Board, Statistical and Population Genetics Issues Affecting the Evaluation of the Frequency of

       Occurrence of DNA Profiles Calculated From Pertinent Population Database(s), 2 Forensic Sci.

       Comm.         No.        3        (2000),       http://www.fbi.gov/about-us/lab/forensic-science-

       communications/fsc/july2000/index.htm/dnastat.htm (DNA Advisory Board). 3

¶ 46                       3. DNA Statistics: Different Statistics for Different Uses

¶ 47           The use of population statistics databases evolved out of the necessity to estimate the

       random match probability of a possible source of a DNA profile occurring within the appropriate

       reference population. In re Jessica M., 399 Ill. App. 3d at 745. The statistical probability of

       finding a DNA profile in the general population is a critical step in DNA analysis. People v.

       Watson, 2012 IL App (2d) 091328, ¶ 27 (citing People v. Miller, 173 Ill. 2d 167, 185 (1996)). See

       also Miller, 173 Ill. 2d at185 ("For a [DNA] match to be meaningful, a statistical analysis is

       required. The statistical analysis determines the frequency in which a match would occur in a

       database population."); Committee on DNA Technology in Forensic Science, et al., DNA

       2
          The DNA Advisory Board (DAB) was a 13-member, congressionally mandated entity created
       and funded by the DNA Identification Act of 1994 (42 U.S.C. § 14132 (2012); Violent Crime
       Control and Law Enforcement Act of 1994, Pub. L. No. 103-322, 108 Stat. 1796 (1994)).
       3
          The FBI's website states that the "Forensic Science Communications (FSC, ISSN 1528-8005)
       is a peer-reviewed forensic science journal published quarterly in January, April, July, and
       October by FBI Laboratory personnel. It is a means of communication between forensic
       scientists." The FBI Federal Bureau of Investigation, About FSC, https://www.fbi.gov/about-
       us/lab/forensic-science-communications/aboutfsc.html.
                                                      -25-
       1-12-2626


       Technology in Forensic Science 74 (1992) ("To say that two patterns match, without providing

       any scientifically valid estimate (or, at least, an upper bound) of the frequency with which such

       matches might occur by chance, is meaningless.").

¶ 48          DNA probability calculations have long been generally accepted and admissible. People

       v. Lipscomb, 215 Ill. App. 3d 413 (1991). See also People v. Dalcollo, 282 Ill. App. 3d 944, 960

       (1996) (holding that the FBI's calculation of statistical probabilities, as derived by the product

       rule, is generally accepted in the scientific community). Such DNA statistics are admissible as

       relevant to identification, and any challenge to their reliability usually goes only to the weight to

       be given to the evidence. People v. Redman, 135 Ill. App. 3d 534, 540 (1985). See also

       Lipscomb, 215 Ill. App. 3d at 436. A statistic is necessary to understand the significance of the

       inclusion as a potential contributor.      As one court explained, "[w]ithout the probability

       assessment, the jury does not know what to make of the fact that the patterns match: the jury

       does not know whether the patterns are as common as pictures with two eyes, or as unique as the

       Mona Lisa." Yee, 134 F.R.D. at 181.

¶ 49                      a. Single Source DNA Sample: Random Match Probability

¶ 50          Where there is one distinct single source of the suspect's DNA profile obtained in relation

       to the crime, typically the statistic that is calculated is the "random match probability," which is

       the statistical likelihood that a random person (unrelated to the defendant) would match the DNA

       profile. National Research Council, Committee on DNA Forensic Science, The Evaluation of

       Forensic DNA Evidence 127 (1996); John M. Butler, Advanced Topics in Forensic DNA

       Typing: Interpretation 314 (1st ed. 2014); In re Jessica M., 399 Ill. App. 3d at 744 (citing

       Watson, 257 Ill. App. 3d at 918-19).

¶ 51          One of the leading experts in this field explains random match probability as follows:


                                                       -26-
       1-12-2626


                   "Random match probability is not the chance that someone else is guilty or that

              someone else left the biological material at the crime scene. Likewise it is not the chance

              of the defendant not being guilty or the chance that someone else in reality would have

              that same genotype. Rather random match probability is simply the estimated

              frequency at which a particular STR profile (given genetic inheritance models) would be

              expected to occur in a population as determined by allele frequencies from that

              population group. This RMP may also be thought of as the theoretical chance that if

              you sample one person at random from the population, they will have the particular

              DNA profile in question." (Emphasis in original.) John M. Butler, Advanced Topics in

              DNA Typing: Interpretation 293 (1st ed. 2014).

¶ 52          There is some confusion regarding the term "random match probability" and doubts

       regarding juries' understanding of the meaning of this probability calculation. As a reference

       manual from the Federal Judicial Center explains, "it has been suggested that jurors do not

       understand probabilities in general, and infinitesimal match probabilities will so bedazzle jurors

       that they will not appreciate the other evidence in the case or any innocent explanations for the

       match." Federal Judicial Center, Reference Manual on Scientific Evidence, 537-38 (2d ed. 2000).

       The reference manual goes on to elaborate:

                   "A more sophisticated variation on this theme is that the jury will misconstrue the

              random match probability–by thinking that it gives the probability that the match is

              random. *** The words are almost identical, but the probabilities can be quite different.

              The random match probability is the probability that (A) the requisite genotype is in the

              sample from the individual tested if (B) the individual tested has been selected at random.

              In contrast, the probably that the match is random is the probability that (B) the


                                                     -27-
       1-12-2626


              individual tested has been selected at random given that (A) the individual has the

              requisite genotype." (Emphases in original.) Id. at 538.

¶ 53          To illustrate:

                   "To appreciate that the equation is fallacious, consider the probability that a lawyer

              picked at random from all lawyers in the United States is a federal judge. This 'random

              match probability' is practically zero. But the probability that a person randomly selected

              from the current federal judiciary is a lawyer is one. The 'random judge probability'

              P(judge given lawyer) does not equal the transposed probability P(lawyer given judge)."

              (Emphasis in original.) Id. at 539.

¶ 54                  b. Mixed Source DNA Samples: Probability of Inclusion/Exclusion

¶ 55          In cases of mixed DNA samples, the DNA Advisory Board 4 has endorsed two methods

       for calculating statistical ratios: (1) the combined probability of inclusion (or its reverse, the

       combined probability of exclusion) calculation; or (2) the likelihood ratio calculation. DNA

       Advisory Board, Statistical and Population Genetics Issues Affecting the Evaluation of the

       Frequency of Occurrence of DNA Profiles Calculated from Pertinent Population Database(s), 2

       Forensic Sci. Comm. No. 3, ¶ 21 (2000) (DNA Advisory Board).

¶ 56          A "probability of inclusion" is the probability that an unrelated person randomly chosen

       from the population is included as a potential contributor of the mixed DNA profile. The

       probability of inclusion statistic provides an estimate of the portion of the population that has a

       genotype composed of at least one allele 5 observed in the mixed profile. John M. Butler,



       4
         The DNA Advisory Board (DAB) was a 13-member, congressionally mandated entity created
       and funded by the DNA Identification Act of 1994.
       5
         Allele (Peak): One of two or more alternative forms of a gene, a peak appears on an
       electropherogram for each allele that is detected. That is, on each chart of the DNA strand the
                                                      -28-
       1-12-2626


       Advanced Topics in Forensic DNA Typing: Interpretation 320 (1st ed. 2014). The "random man

       not excluded" approach uses the combined probability of inclusion where all possible genotypes

       are given equal weight. Id. A single "probability of inclusion" calculation "involves summing all

       of the observed alleles at a locus and then squaring this value to obtain the combination of all

       possible genotypes." Id. at 314.

¶ 57                          c. Mixed Source DNA Sample: Likelihood Ratios

¶ 58          A likelihood ratio "compares an evidence match relative to coincidence. It is the statistic

       reflecting the relative probability of a particular finding under alternative theories about its

       origin." William C. Thompson, Laurence D. Mueller, & Dan E. Krane, Forensic DNA Statistics:

       Still Controversial in Some Cases, The Champion (Dec. 2012). Its calculation estimates how

       much more likely it is that the suspect is the source of the evidence than it is that the evidence

       originated from a randomly selected member of the population unrelated to the suspect. National

       Research Council, Committee on DNA Forensic Science, supra at 127-28. Under the likelihood

       ratio approach, "[t]wo competing hypotheses are set up: the hypothesis of the prosecution ***,

       which is that the defendant committed the crime, and the hypothesis of the defense ***, that

       some unknown individual committed the crime." John M. Butler, Advanced Topics in Forensic

       DNA Typing: Interpretation, 322 (1st ed. 2014). The likelihood ratio is then the probability of

       the evidence given the prosecution's hypothesis over the probability of the evidence given the

       defense's hypothesis. Id. That is, it is the ratio between the likelihood that a given profile came

       from a particular individual and the likelihood that it came from a random unrelated person. U.S.

       Department of Justice, DNA for the Defense Bar 17 (June 2012).




       alleles peak up, producing a chart that looks very much like the more familiar heart beat patterns
       on an EKG.
                                                      -29-
       1-12-2626


¶ 59          The imprecise use of the terms "random," "likely," and "probable" can add to confusion

       over what exactly has been compared, making it all the more important for experts and attorneys

       to choose their descriptive words carefully.

¶ 60                                         4. Prosecutor's Fallacy

¶ 61          A common mistake in attempting to understand the varying DNA statistical probability

       calculations is to conflate either a probability of inclusion/exclusion, or a random match

       probability, with the probability (or likelihood ratio) that a particular defendant is or is not the

       source of the DNA. This mistaken assumption is referred to as the "prosecutor's fallacy," which

       "is the assumption that the random match probability is the same as the probability that the

       defendant was not the source of the DNA sample." McDaniel v. Brown, 558 U.S. 120, 128

       (2010) (quoting National Research Council, Committee on DNA Forensic Science, The

       Evaluation of Forensic DNA Evidence 133 (1996)). Alternatively, it is called the "fallacy of the

       transposed conditional." Brief of 20 Scholars of Forensic Evidence as Amici Curiae in Support of

       Respondent, McDaniel v. Brown, 558 U.S. 120 (2010). "In other words, if a juror is told the

       probability a member of the general population would share the same DNA is 1 in 10,000

       (random match probability), and he takes that to mean there is only a 1 in 10,000 chance that

       someone other than the defendant is the source of the DNA found at the crime scene (source

       probability), then he has succumbed to the prosecutor's fallacy." McDaniel, 558 U.S. at 128.

       "This faulty reasoning may result in an erroneous statement that, based on a random match

       probability of 1 in 10,000, there is a 0.01% chance the defendant is innocent or a 99.99% chance

       the defendant is guilty." Id. 6 This is an important distinction to make, and yet it is a distinction



       6
         There is also a "defendant's fallacy," which is: "to assume that in a given population, anyone
       with the same profile as the evidence sample is as likely to have left the sample as is the suspect.
                                                       -30-
       1-12-2626


       that has not been clearly explained in our jurisprudence in Illinois. This same error can occur

       with the use of the probability of inclusion or probability of exclusion, which can be confused

       with source probability.

¶ 62          The prosecutor's fallacy is "the incorrect belief that the chance of a rare event happening

       is the same as the chance that the defendant is innocent." Helen Joyce, Beyond Reasonable

       Doubt, +Plus Magazine (Aug.31, 2002) https://plus.maths.org/content/beyond-reasonable-doubt.

       "For instance, most United States senators are men, but very few men are senators.

       Consequently, there is a high probability that an individual who is a senator is a man, but the

       probability that an individual who is a man is a senator is practically zero." Federal Judicial

       Center, supra at 131 n.167. "The obvious but absolutely wrong thing to do is to say: 'The rarity

       of this profile is 1 in 2 million. So there's only a 1 in 2 million chance that it came from someone

       other than the suspect... We've got him!' " Philip Dawid & Rachel Thomas, It's a match!, +Plus

       Magazine (July 12, 2010), https://plus.maths.org/content/os/issue55/features/dnacourt/index.

       This is the prosecutor's fallacy – "misinterpreting the match probability (the probability that a

       random person's profile matches the crime sample) as the probability this particular person is

       innocent on the basis of the evidence." Id.

¶ 63          Compare the following variations on the same numbers. Assume that the correct

       statement is: The chance is 1 in 7000 that some particular person other than the suspect would

       leave a stain like the actual stain (random match probability). Now turn it around for the

       prosecutor's fallacy: The chance is 1 in 7000 that someone, anyone, other than the suspect left the

       stain. Then consider how often the same facts are carelessly paraphrased: The chance is 1 in

       7000 for someone other than the suspect to produce the observed evidence.


       National Research Council, Committee on DNA Forensic Science, supra at 133. In this case we
       are presented only with an instance of the prosecutor's fallacy.
                                                      -31-
       1-12-2626


¶ 64          It is a fallacy because it falsely equates that the probability that the suspect might be the

       donor (source probability) can be computed from the DNA evidence alone, which implies

       illogically that other evidence in the case makes no difference at all. See Charles H. Brenner, Ph.

       D., Forensic mathematics of DNA matching, http://dna-view.com/profile.htm.

¶ 65                                         5. Is it the Mona Lisa?

¶ 66          Defendant confuses several different types of DNA statistics. First, defendant refers to

       the 50% figure in this case as a "random match probability," but the 50% figure is not a random

       match probability; it is the probability of inclusion. Here, there was no complete "match" made

       in this case between defendant's DNA and the DNA on the gun due to the fact that the DNA

       obtained from the gun yielded only a partial mixed Y-STR profile, indicating a mixed

       contribution from two males. Further, Fallara's statistical calculation was done for only the

       partial profile at one locus. The 50% figure in this case is not a computation of the probability

       that a person chosen at random from the population would "match" the DNA on the gun but,

       rather, represents the percentage of the population that could have contributed to the mixture in

       the partial profile found on the gun at that locus. Although the prosecutor did not elicit testimony

       of the term "probability of inclusion" specifically from the witness, Fallara clearly testified that

       the 50% figure represented the statistic that a person randomly chosen from the population

       "could not be excluded," or was included as a potential contributor to the mixed sample,

       calculated for a single locus, which is a probability of inclusion.

¶ 67          Defendant also commits the mistake of the prosecutor's fallacy, conflating the probability

       of inclusion with the wholly separate concept of source probability, i.e., the probability that

       defendant specifically is the source of the DNA. Defendant argues that the probability of

       inclusion in this case was irrelevant because "[t]he chances that Pike could not be excluded from


                                                       -32-
       1-12-2626


       the profile were exactly equal to the chance that any other man on the street at that time could

       not be excluded." (Emphasis added.) This is not the case; defendant was unequivocally included

       in the group of potential contributors to the profile. The 50% statistic refers solely to the odds

       that a random person also would be included as a potential contributor to the partial DNA profile

       found on the gun. This figure says nothing about the probability that defendant in particular

       would be the source of the DNA. This evidence means that a person chosen from the general

       population has a 50% chance of also matching the mixed partial DNA profile found on the gun.

       It does not mean, as defendant apparently misunderstands, that the likelihood of defendant's

       specific identification is 50%. The 50% figure does not represent, as defendant argues,

       defendant's "odds of inclusion." Fallara clearly testified that defendant was in fact included in the

       pool of potential contributors. There is no "coin flip"; defendant was already included.

¶ 68          Defendant also argues, "That [defendant] shares a genetic profile with the contributor,

       along with half of the population, does not in fact make the likelihood that he handled the

       weapon more likely – it makes the likelihood exactly the same as before." (Emphasis added.)

       This is also not true. An estimation of how much more likely it is that the suspect is the source of

       the evidence than that the evidence came from a random person would be a likelihood ratio

       calculation. See National Research Council, supra at 127-28 (NRC II). Indeed, such a statistic

       would have been relevant in this case. But a likelihood ratio is a different calculation that was not

       done by Fallara in this case. Defendant again confuses the calculation of inclusion probability

       with a calculation of source probability.

¶ 69                       6. So What? Was it Relevant? How Close is Too Close?

¶ 70          Having clarified that the nature of the statistical figure in this case is a probability of

       inclusion (the probability that any person chosen at random in the population would also be


                                                       -33-
       1-12-2626


       included as a contributor to the mixed DNA profile from the gun), and not any probability

       regarding the likelihood of defendant being the source of the DNA, we address whether the DNA

       expert testimony in this case was relevant.

¶ 71          The fact that defendant could not be excluded and was included as a potential contributor

       (the second step of DNA analysis in a criminal case) is indeed relevant. As the State argues, the

       fact that defendant was included as a potential contributor corroborates both of the victims'

       eyewitness identifications and tends to support the State's theory that defendant committed the

       crimes. For example, the United States District Court for the District of Columbia has explained

       that nonexclusion DNA evidence "remains probative, and helps to corroborate other evidence

       and support the Government's case as to the identity of the relevant perpetrators." United States

       v. Morrow, 374 F. Supp. 2d 51, 65 (D.D.C. 2005). See also Redman, 135 Ill. App. 3d at 540

       (holding that generally such DNA statistics are admissible as relevant to identification, and any

       challenge to their reliability goes only to the weight to be given the evidence).

¶ 72          But the statistic in this case was that 50% of the population also is included as potential

       contributors. Defendant cites to and echoes the same argument found in People v. Harbold, 124
Ill. App. 3d 363 (1984), where the defendant similarly argued that a blood typing statistical

       probability calculation of 1 in 500 was plain error because it was irrelevant and prejudicial. Id. at

       383. Back then, this court agreed and held the admission of this evidence was plain error because

       of the danger of the prosecutor's fallacy in misunderstanding the difference between random

       match probability and source probability and because the circumstantial evidence was factually

       close. See id.

¶ 73          Of course, we have come a long way since 1984 with the development of DNA

       identification evidence and in our understanding of statistical probabilities. Since the holding in


                                                       -34-
       1-12-2626


       Harbold, courts in our State have recognized and repeatedly held that testimony regarding DNA

       statistical probabilities is generally accepted and admissible. People v. Lipscomb, 215 Ill. App.
3d 413, 432 (1991); People v. Johnson, 262 Ill. App. 3d 565, 569 (1994); People v. Pope, 284 Ill.

       App. 3d 695, 701-05 (1996); People v. Dalcollo, 282 Ill. App. 3d 944, 960 (1996); People v.

       Miller, 173 Ill. 2d 167, 185 (1996). Normally the probability of inclusion is admissible, even if

       that probability is rather high. See, e.g., People v. Smith, 2012 IL App (1st) 102354, ¶ 75

       (holding that DNA expert testimony that the probability of inclusion for the partial profile on the

       gun was 1 out of 11 and so defendant could not be excluded from a group of 600 million people

       as possible contributors to the DNA mixture was properly admitted and the weight of this

       testimony was a matter for the jury to decide).

¶ 74          But there are no reported decisions in our State that have addressed the issue of relevance

       where the DNA inclusion probability statistic admitted at trial is only 50%. There are federal

       decisions that have addressed this issue under a similar relevancy definition, and the weight of

       this authority is that such evidence should be excluded. In Morrow, while the court found other

       DNA statistical evidence admissible, it reserved its final ruling regarding a nonexclusion match

       with a random match probability of only 1:2, specifically concerned about the "probative value."

       Morrow, 374 F. Supp. 2d at 66.

¶ 75          In United States v. Graves, 465 F. Supp. 2d 450 (E.D. Pa. 2006), the court held

       nonexclusion DNA matches with random match probabilities of 1:2900 and 1:3600 were

       admissible but held that a nonexclusion match with a random match probability of only 1:2 was

       inadmissible after concluding the probative value of admitting this evidence would be

       "substantially outweighed by the danger of unfair prejudice and confusion of the issues" because




                                                         -35-
       1-12-2626


       "half of the relevant population cannot be excluded as a contributor to the DNA sample." Id. at

       459.

¶ 76                                      7. Error But Not Plain Error

¶ 77          We hold that the admission of expert testimony of the 50% inclusion probability statistic

       in this case was error because the statistic was irrelevant. The probability of inclusion of 50% of

       the population as a potential contributor to the mixed DNA profile on the gun did not tend to

       make defendant's identification more or less probable, and so as a whole the DNA expert

       testimony in this case was irrelevant.

¶ 78          But while the admission of this evidence was error, it was not serious error. On this point,

       the fact that 50% of the population could have been potential contributors of the mixed DNA

       found on the gun weighs against defendant's argument for finding substantial prejudice. Here, we

       agree with the State's argument:

                   "Fallara's testimony about the nature of Y-STR analysis and the limited scope of her

              opinion was clearly expressed to the jury, who then properly was tasked with determining

              what, if any, weight to give to the Y-STR evidence in this case. On cross-examination by

              defendant, Fallara explicitly testified that defendant is included as a potential contributor

              to the mixture but that she could not identify defendant as the contributor."

¶ 79                         B. CSI Effect: No Empirical Evidence That It Exists

¶ 80          We do not share the concerns of our colleague regarding the existence of a "CSI Effect" 7

       and any confusion in weighing DNA evidence due to pop culture television shows or cases

       where wrongfully convicted individuals are exonerated by DNA evidence.



       7
         "CSI" is a reference to a popular fictional television show called CSI: Crime Scene
       Investigation.
                                                      -36-
       1-12-2626


¶ 81          Regarding the so-called "CSI Effect" that some commentators have postulated forensic

       crime television shows have on jurors. Initial concern about the existence of a CSI Effect arose

       only from media commentary and surveys of lawyers' opinions and speculation. This concern

       was mostly voiced as a fear that jurors will acquit defendants where there is an absence of

       forensic evidence because jurors allegedly expect such evidence in every case because of popular

       forensic crime shows.

¶ 82          A 2013 study by researchers at Walden University analyzed data from 60 jurors in a mid-

       Atlantic city who participated in malicious wounding cases. They concluded that their findings

       "provide[] some support for the notion that prosecutors, defense attorneys, and judges have

       legitimate concerns about the impact of juror decision-making as a result of the influence of

       watching television crime shows." 7 Corey Call, Amy K. Cook, John D. Reitzel, & Robyn D.

       McDougle, Seeing Is Believing: The CSI Effect Among Jurors in Malicious Wounding Cases,

       Journal of Social, Behavioral, and Health Sciences, Walden University 62 (2013). However, they

       also noted that "[i]t is possible that such shows have played a role in shaping the perceptions of

       individuals who regularly watch them, but there is a great deal of uncertainty about whether the

       effects of watching such shows have had a significant and patterned effect on juror-decision

       making." Id. And they concluded that "given the many influences that possibly confront jurors

       during trial such as perceived injustices, mistrust of police officers, concerns of legitimacy of the

       criminal justice system, and prior experiences with the system, we cannot isolate the true

       significance of the CSI effect in comparison to other jury influences." Id. at 63.

¶ 83          In other words, the popular notion that there is a "CSI Effect" as something that motivates

       jurors cannot be demonstrated by any current reliable empirical study. All we have are anecdotal

       stories and media hype.


                                                       -37-
       1-12-2626


¶ 84            Earlier empirical studies detailed below came to the same conclusion. There are many

       influences on juror behavior and no current reliable data on the effect of CSI-type shows on juror

       expectations for high value forensic evidence or what its lack does to juror decision making.

¶ 85            The argument that popular television shows may skew how jurors view evidence or the

       criminal justice system itself also is not new. A similar concern was raised in the late 1980s

       regarding the rising popularity of "real life" court shows such as "The People's Court," and their

       influence on jurors' expectations and views of actual trials. See Tom R. Tyler, Viewing CSI and

       the Threshold of Guilt: Managing Truth and Justice in Reality and Fiction, 115 Yale L.J. 1050,

       1055 & n.16 (2006) (citing Wende Vyborney Dumble, And Justice for All: The Messages

       Behind "Real" Courtroom Dramas, in Television Studies: Textual Analysis 103, 112 (Gary

       Burns & Robert J. Thompson eds., 1989)). Yet, the juries' role in our justice system continued to

       function and there was no breakdown in the criminal justice system due to these television

       shows.

¶ 86            The citations provided by our colleague also do not support any broad general statement

       that pop culture or forensic crime television shows affect jurors' analysis of actual DNA evidence

       in courtrooms or have led to any belief that all DNA evidence is infallible. These law review

       articles do not cite to any actual studies or precedent in support of this broad general view and,

       indeed, either actually recognized that there is widespread dispute as to whether the so-called

       "CSI Effect" even exists or merely state the idea as a general assumption without any supporting

       facts. See Tamara F. Lawson, Before the Verdict and Beyond the Verdict: The CSI Infection

       Within Modern Criminal Jury Trials, 41 Loy. U. Chi. L.J. 119, 121 n.1 (2009) (recognizing in

       the very first footnote that "[s]cholars and practitioners disagree regarding the existence of the

       CSI Effect"); Jonathan J. Koehler, Linguistic Confusion in Court: Evidence from the Forensic


                                                      -38-
       1-12-2626


       Sciences, 21 J.L. & Pol'y 515, 517 (2013) (generally stating that "confusion in the DNA and

       fingerprint areas has been documented and is relatively common" without providing any citation

       to such "documented" confusion).

¶ 87             In fact, the myth of the "CSI Effect" has been roundly debunked. The studies that have

       been done show that, in fact, there is no such effect. The National Institute of Justice's study

       found that "[a]lthough CSI viewers had higher expectations for scientific evidence than non-CSI

       viewers, these expectations had little, if any, bearing on the respondents' propensity to convict."

       Donald E. Shelton, The "CSI Effect": Does It Really Exist?, NIJ Journal No. 259 (2008). See

       also Kimberlianne Podlas, "The CSI Effect": Exposing the Media Myth, 16 Fordham Intell. Prop.

       Media & Ent. L.J. 429, 461 (2006) (suggesting that "frequent viewers of CSI are no more

       influenced by CSI factors than are non-frequent viewers."); The "CSI Effect" and Other Forensic

       Fictions, 27 Loy. L.A. Ent. L. Rev. 87 (2006-07) (concluding that "[c]ontrary to the hype, the

       empirical data does not support the existence of a CSI Effect"); Investigating the "CSI Effect"

       Effect: Media and Litigation Crisis in Criminal Law, 61 Stan. L. Rev. 1335, 1361 (2009) (study

       of linear regressions of acquittal rates before and after the airing of CSI found no statistically

       significant difference in the rate of acquittals and, thus, no CSI Effect). One study showed that, if

       anything, jurors who watch such shows are in fact more critical of the evidence and less likely to

       convict. See N.J. Schweitzer & Michael J. Saks, The CSI Effect: Popular Fiction About Forensic

       Science Affects the Public's Expectations About Real Forensic Science, 47 Jurimetrics J. 357

       (2007).

¶ 88             Of course we acknowledge social cognitive theory that popular culture can influence

       jurors' views and behaviors (see Kimberlianne Podias, Impact of Television on Cross-

       Examination and Juror "Truth", 14 Widener L. Rev. 479 (2009) (acknowledging that television's


                                                       -39-
       1-12-2626


       legal narratives can cultivate assumptions and expectations about law)). But generally "[l]egal

       scholars have *** noted that even if media influences jurors, that by no means necessarily

       translates into changed verdicts." Simon A. Cole & Rachel Dioso-Villa, Investigating the "CSI

       Effect" Effect: Media and Litigation Crisis in Criminal Law, 61 Stan. L. Rev. 1335, 1341 (2009).

       The findings are that, "[a]lthough the reliability of investigative technologies such as fingerprints

       and DNA evidence is often overstated, for the most part the expectations of summoned jurors for

       scientific evidence in particular types of cases is reasonable and comports with the reality of

       investigation procedures." Donald E. Shelton, et al., A Study of Juror Expectations and Demands

       Concerning Scientific Evidence: Does the "CSI Effect" Exist?, 9 Vand. J. Ent. & Tech. L. 331,

       358 (2006).

¶ 89          Yet, despite the lack of empirical evidence of any "CSI Effect," the belief that shows like

       "CSI" change jury verdicts persists among some people. This fear may be what led the State in

       this case to present the irrelevant 50% inclusion probability DNA evidence.

¶ 90          Instead, what may be afoot is a broader "tech effect." See id. at 362 (survey of more than

       1,000 people called for jury duty in Michigan state court found that there were significant

       expectations and demands for scientific evidence but little or no indication of a link between

       those preconceptions and watching particular television shows; suggesting that "increased

       expectations of and demands for scientific evidence is more likely the result of much broader

       cultural influences related to modern technological advances *** a 'tech effect' "). The

       backgrounds and experiences of jurors today are different than they were in previous

       generations. In 2000, Generation-Xers (Gen-X) 8 comprised approximately 40% of the people in

       jury pools. See Gregory J. Morse, Techno-Jury: Techniques in Verbal and Visual Persuasion, 54

       8
         Gen-X normally calculated as the generation born after the World War II baby boom; generally
       those born between 1964 and 1979.
                                                       -40-
       1-12-2626


       N.Y.L. Sch. L. Rev. 241, 242 (2010) (commenting how "[t]he backgrounds and experiences of

       jurors today are different than they were in previous generations," specifically the "Gen-X" who

       "grew up on television and came of age in the era of personal computers").

¶ 91          There is some evidence that, despite the fact that jurors are not changing their verdicts in

       response to any "CSI Effect," some jurors who watch such shows are instead slightly more likely

       to expect to at least have such forensic evidence presented. See Donald E. Shelton et al., A Study

       of Juror Expectations and Demands Concerning Scientific Evidence: Does the "CSI Effect"

       Exist?, 9 Vand. J. Ent. & Tech. L. 331, 349 (survey of more than 1,000 potential jurors in a

       Michigan state court finding that a relatively small proportion of respondents expected to see

       scientific evidence in situations where it is usually less relevant to the crime in question, notably,

       12.2% expected DNA evidence in any theft case). But this cannot be said to cause prejudice to

       defendants in courtrooms, given the actual real advances in forensic science. See Simon A. Cole

       & Rachel Dioso-Villa, Investigating the "CSI Effect" Effect: Media and Litigation Crisis in

       Criminal Law, 61 Stan. L. Rev. 1335, 1347 (2009) ("Presumably, jurors' expectations should,

       appropriately, increase over time, in response to actual advances in forensic technology.");

       Donald E. Shelton, et al., A Study of Juror Expectations and Demands Concerning Scientific

       Evidence: Does the "CSI Effect" Exist?, 9 Vand. J. Ent. & Tech. L. 331, 368 ("It is not only

       appropriate but constitutionally expected that those jurors and their verdicts will reflect the

       changes that have occurred in popular culture.").

¶ 92          There are myriad other pop culture influences as well, including the Internet and social

       media, which are part of jurors' lives. This fact does not ipso facto mean that jurors cannot then

       pay attention to and weigh the evidence in a given case, in a real courtroom, or that certain

       forensic scientific evidence poses a danger of prejudice. Pop culture influences are too numerous


                                                       -41-
       1-12-2626


       to list. There will undoubtedly be untold further advances in science and forensic evidence,

       which will also then be commented upon and become a part of pop culture. But the answer is to

       then do just as was done with DNA evidence and any new science: subject the science to the

       rigors of Frye; adequately explain the evidence to juries; and, for the defense, conduct vigorous

       cross-examinations of expert testimony regarding such evidence. Also, both legal and public

       discussion of the use of forensic evidence in courtrooms can inform the public and jurors. See

       Richard Catalani, A CSI Writer on the CSI Effect, 115 Yale L.J. Pocket Part 76 (2006) ("[B]etter

       informed juries can't be a bad thing.").

¶ 93                              C. No Juror Confusion over DNA Statistics

¶ 94          As to juror confusion over DNA statistics, DNA evidence and the attendant statistical

       probability calculations have been part of our judicial system for quite some time now.

       Confusion regarding DNA evidence outweighing the probative value of the evidence is an old

       argument that was advanced at the beginning of the admission of DNA evidence in our courts

       when the science of DNA analysis was relatively new, but for more than 20 years, around the

       time of the second National Research Council Report, DNA evidence has been consistently held

       to be reliable and admissible. More than 20 years ago, this court recognized that "[a] jury is

       capable of properly weighing DNA evidence and is unlikely to be swayed or dazzled by

       statistical evidence, including probability estimates, to the point that it ignores evidence showing

       a tester failed to follow proper procedures in developing the evidence." People v. Stremmel, 258
Ill. App. 3d 93, 106 (1994) (adopting the holding in United States v. Jakobetz, 955 F.2d 786 (2d

       Cir. 1992)). This court held that "[t]he role of the court should focus on the admissibility of a

       particular type of scientific evidence and allow the jury to discharge its duties of weighing the




                                                      -42-
       1-12-2626


       evidence, making credibility determinations, and ultimately deciding the facts." Stremmel, 258
Ill. App. 3d at 106.

¶ 95           The holding still holds true. There is no need to go back in time to resurrect an argument

       heard at the beginning of the admission of DNA evidence–that juries do not understand the

       evidence or are confused or are so mesmerized by the statistics that they cannot appropriately

       make determinations at criminal trials. There is also no need to overstate the role of DNA

       evidence, especially in a case such as this one, where the limited value of the evidence was

       clearly testified to by the expert.

¶ 96           Not all DNA evidence possesses an "aura of infallibility." Rather, the DNA evidence is

       qualified by the statistical probabilities in any given case. There are certain cases where the

       statistical probability DNA evidence is indeed overwhelming, as where the likelihood of a

       random match is extremely small. On the other hand, there are cases where it has exonerated

       wrongfully convicted individuals by showing that those individuals do not match and are

       actually excluded. And there are also other cases where the DNA evidence simply is

       inconclusive, as in this case.

¶ 97           While we agree with our colleague to the extent that, in certain cases, the DNA evidence

       certainly can be extremely persuasive to a jury, such as where the random match probability is

       incredibly small (for example, 1 in 10 billion), this is not true in the case before us, where the

       expert clearly testified to only a 50% probability of inclusion and also clearly testified that she

       could not identify defendant specifically.

¶ 98           There simply is no empirical data or evidence to support the view that pop culture

       references or television shows have so impacted jurors that they are unable to objectively




                                                      -43-
        1-12-2626


        understand and weigh DNA evidence in criminal trials and that their verdicts are affected. We

        thus find such concern to be unfounded.

¶ 99           Arguing that certain forensic evidence, such as DNA evidence, is more prejudicial than

        probative and poses a danger of "wrongful conviction" based on completely unfounded–and

        disproven – assumptions that jurors believe all such evidence because of television shows or

        other pop culture influences (despite any explanation of the evidence by experts at trial) is

        patronizing and does not give the jury the credit it deserves. It is also a dangerous argument

        because it evinces a lack of trust in jurors and, by implication, our jury system. See Hon. Donald

        E. Shelton, et al., A Study of Juror Expectations and Demands Concerning Scientific Evidence:

        Does the "CSI Effect" Exist?, 9 Vand. J. Ent. & Tech. L. 331, 368 ("The constitutional stature of

        juries in our system is based on the principle that individual judgments of guilt or innocence, like

        issues of other governmental representation, should be made by ordinary citizens.").

¶ 100          We do recognize that expert testimony on statistical probability explaining DNA

        evidence can be confusing in certain cases. We thus note that, while not necessary in terms of

        foundation, the State should elicit testimony on direct examination of its experts to explain the

        type of DNA identification statistic presented and its significance to prevent confusion by

        defendants. Also, appropriate instructions may assist in understanding the meaning of the

        different types of statistics and prevent confusion such as the prosecutor's fallacy. To combat the

        problem of the prosecutor's fallacy, the Committee on DNA Forensic Science of the National

        Research Council has suggested the following instruction to define the random match

        probability:

                    "In evaluating the expert testimony on the DNA evidence, you were presented with a

               number indicating the probability that another individual drawn at random from the


                                                       -44-
        1-12-2626


               [specific] population would coincidentally have the same DNA profile as the [blood

               stain, semen stain, etc.]. That number, which assumes that no sample mishandling or

               laboratory error occurred, indicates how distinctive the DNA profile is. It does not by

               itself tell you the probability that the defendant is innocent." (Internal quotation marks

               omitted.) NRC II, supra at 213 n.93.

¶ 101          But in this case we find the expert's testimony was clear and there was no jury confusion.

        There is no indication in the record that the jury succumbed to the prosecutor's fallacy regarding

        the meaning of the statistic or that the jury was at all confused by her testimony.

¶ 102          We hold that the error in this case in admitting the 50% probability of inclusion statistic,

        though error, was not so serious as to constitute plain error, and thus defendant fails to satisfy the

        serious error prong to show plain error. The error was not of such magnitude as to deny

        defendant fair trial. In this case, Fallara clearly indicated that the 50% combined probability of

        inclusion referred to the percentage of the population that could have contributed to the mixed

        profile, clarified that defendant was included within this group, and also clearly testified that

        50% of the population is also included in the group of potential contributors to the partial DNA

        profile off the gun. The expert in this case also clearly testified that she could not specifically

        identify defendant. This evidence was presented accurately and there could be no mistake that

        defendant in fact was only included as a potential contributor, along with 50% of the population,

        and in fact was not identified as "matching" the DNA.

¶ 103          We also hold that evidence of defendant's guilt was not so closely balanced, as there was

        eyewitness identification by both victims. A single witness's identification of the accused is

        sufficient to sustain a conviction if the witness viewed the accused under circumstances

        permitting a positive identification. Slim, 127 Ill. 2d at 306. The identification evidence was very


                                                        -45-
        1-12-2626


        strong. Both of the victims positively identified defendant as the perpetrator. One of the same

        studies which debunked the "CSI Effect" found that in fact jurors were more likely to convict

        even without any scientific evidence when eyewitness testimony is presented. See A Study of

        Juror Expectations and Demands Concerning Scientific Evidence: Does the "CSI Effect" Exist?,

        9 Vand. J. Ent. & Tech. L. 331, 354, 357 (2006). Defendant thus also fails to satisfy the first

        prong required to show plain error. See Herron, 215 Ill. 2d at 178-79. Because defendant failed

        to show either prong of plain error, defendant's forfeiture of this issue is effective.

¶ 104          We believe that jurors are capable of fairly evaluating all the evidence presented,

        including the irrelevant forensic evidence such as the 50% probability DNA evidence in this

        case, and thus we further hold that the admission of this evidence, though error, does not rise to

        the level of plain error. Our holding that the error was not plain error is a clear message

        reaffirming faith in our jury system.

¶ 105          We also believe juries are capable of understanding and appropriately weighing DNA

        evidence and are constitutionally entrusted to do so. Juries can separate fact from fiction.

¶ 106                  II. Defendant Knowingly and Intelligently Waived His Right to Counsel

¶ 107          The other issue in this case is whether the trial court substantially complied with Illinois

        Supreme Court Rule 401(eff. July 1, 1984) before accepting defendant's waiver of his right to

        counsel. Defendant argues that the court did not substantially comply with Rule 401(a) in

        rendering its admonishment to defendant regarding his decision to elect to proceed pro se on

        February 16, 2012 because the court did not recite "all 12 pending charges and the sentencing

        ranges attached to those charges" in its admonishment on February 16, 2012. Defendant argues

        that any prior admonishment does not suffice because defendant had counsel in the interim.

        Defendant seeks to have his conviction reversed and his case remanded for a new trial. The State


                                                         -46-
        1-12-2626


        argues that the court did substantially comply with its admonishment to defendant on February

        16, 2012 regarding defendant's decision to proceed pro se.

¶ 108          Defendant acknowledges he failed to raise this alleged error in a posttrial motion, thereby

        forfeiting the issue (People v. Enoch, 122 Ill. 2d 176 (1988)), but argues that the court's

        admonishment in this case constitutes plain error. The plain error doctrine allows for the review

        of a forfeited issue if error in fact occurred and: (1) the evidence was closely balanced; or (2) the

        error was so substantial that it deprived defendant of a fair trial. People v. Herron, 215 Ill. 2d
167, 178-79 (2005).

¶ 109          The sixth amendment of the United States Constitution entitles a defendant to counsel.

        U.S. Const., amends. VI, XIV; see also People v. Hughes, 315 Ill. App. 3d 86 (2000). A

        defendant may waive this right and proceed without counsel only if he "voluntarily and

        intelligently elects to do so." People v. Baker, 92 Ill. 2d 85, 90 (1982); see also Ill. S. Ct. R. 401

        (eff. July 1, 1984). Because the right to counsel is fundamental, we may review a failure to

        substantially comply with Rule 401(a) under the plain-error doctrine despite a defendant's failure

        to properly preserve such an error. People v. Vazquez, 2011 IL App (2d) 091155, ¶ 14 (citing

        People v. Vernon, 396 Ill. App. 3d 145, 150 (2009), and People v. Stoops, 313 Ill. App. 3d 269,

        273 (2000)). Before addressing whether defendant's claim satisfies the plain error doctrine,

        defendant must first show that a clear or obvious error occurred. People v. Hillier, 237 Ill. 2d
539, 545 (2010). See also People v. Piatkowski, 225 Ill. 2d 551, 565 (2007) ("the first step is to

        determine whether error occurred").

¶ 110          Under Illinois Supreme Court Rule 401(a) (eff. July 1, 1984), the trial court shall not

        permit a waiver of counsel by a person accused of an offense punishable by imprisonment

        without first addressing defendant in open court and informing him of and determining that he


                                                        -47-
        1-12-2626


        understands the following: (1) the nature of the charge; (2) the minimum and maximum sentence

        prescribed by law, including penalties the individual faces due to prior convictions; and (3) that

        he has the right to counsel and, if he is indigent, to have counsel appointed for him by the court.

¶ 111          Defendant argues only that the first and second required admonishments were not met,

        and does not argue that the court's recitation of the third required admonishment was deficient.

¶ 112          We note that strict compliance with Rule 401(a) is not necessary in every case. See

        People v. Meeks, 249 Ill. App. 3d 152 (1993). "Even where admonishments are prescribed, only

        substantial compliance–rather than strict compliance–is required." People v. Reid, 2014 IL App

        (3d) 130296, ¶ 12. Illinois has recognized two categories of substantial compliance with Rule

        401. People v. Koch, 232 Ill. App. 3d 923, 926 (1992). Substantial compliance occurs when any

        failure to fully provide admonishments does not prejudice defendant because either: (1) the

        absence of a detail from the admonishments did not impede defendant from giving a knowing

        and intelligent waiver; or (2) defendant possessed a degree of knowledge or sophistication that

        excused the lack of admonition. People v. LeFlore, 2013 IL App (2d) 100659, ¶ 52; see also

        People v. Coleman, 129 Ill. 2d 321, 340 (1989); People v. Ware, 407 Ill. App. 3d 315, 348

        (2011). When a defendant is admonished in substantial compliance with Rule 401(a), there is a

        valid waiver of counsel. People v. Haynes, 174 Ill. 2d 204, 236 (1996).

¶ 113          An otherwise inadequate admonition may be constitutionally sufficient, and therefore

        does not constitute error, if the absence of a detail did not impede the defendant from giving a

        knowing and intelligent waiver. People v. Black, 2011 IL App (5th) 080089, ¶ 20. The court may

        find substantial compliance with Rule 401(a) where the record indicates that the defendant

        knowingly, intelligently, and voluntarily waived his right to counsel, and the admonishments he

        received did not prejudice his rights. People v. Haynes, 174 Ill. 2d 204, 236 (1996); People v.


                                                        -48-
        1-12-2626


        Phillips, 392 Ill. App. 3d 243, 262 (2009). As the court explained in People v. LeFlore, 2013 IL

        App (2d) 100659, "[t]he difference between 'strict compliance' and 'substantial compliance' has

        been described as 'essentially superficial.' " Id., ¶ 52 (quoting People v. Gilkey, 263 Ill. App. 3d
706, 711 (1994)). What must be shown is that:

               " 'any deficiency in the admonishments must not prejudice the defendant, either because

               he was already aware of the information that was omitted or because his degree of legal

               sophistication made it evident that he was aware of the information that compliance with

               the rule would have conveyed. In other words, *** the dispositive issue to be

               determined when deciding whether a waiver of counsel *** is valid is whether the waiver

               of counsel was knowingly, understandingly and effectively made, in light of the entire

               record.' [Citation.]" Id. (quoting Gilkey, 263 Ill. App. 3d at 711).

¶ 114          While a finding whether a defendant's waiver of counsel was knowing and voluntary is

        reviewed for an abuse of discretion (People v. Baez, 241 Ill. 2d 44, 116 (2011)), the legal issue of

        whether the court failed to substantially comply with Supreme Court Rule 401(a) admonishments

        is a question of law that we review de novo. Black, 2011 IL App (5th) 080089, ¶ 20.

¶ 115          Defendant argues that the court was required to state all the counts against him to satisfy

        the first required admonition of the nature of the charge, and that any prior admonishment of the

        counts against him cannot suffice to satisfy this requirement when defendant had counsel in the

        interim and then again requested to waive his right to counsel.

¶ 116          It is true that if a defendant receives a valid admonishment of waiver of the right to

        counsel but then requests and receives counsel and then later again indicates a desire to waive

        counsel, the defendant must be readmonished. "Under the continuing waiver rule, a valid waiver

        of counsel generally continues throughout later stages of the proceedings, including posttrial


                                                        -49-
        1-12-2626


        stages. [Citation.] The continuing waiver rule, however, is subject to two exceptions: (1) the

        defendant later requests counsel or (2) other circumstances suggest that the waiver is limited to a

        particular stage of the proceedings. [Citation.]" (Internal quotation marks omitted.) Ware, 407 Ill.

        App. 3d at 342. The State argues that readmonishment was not necessary because defendant "did

        not request counsel for a distinct stage of proceedings," seemingly conflating the two exceptions

        into one, but these are distinct exceptions. The case before us presents the first exception to the

        continuing waiver rule, as defendant was initially admonished but later requested and received

        counsel and then, before trial, again wished to waive his right to counsel. The court is required to

        readmonish a defendant in substantial compliance with Supreme Court Rule 401(a) upon a

        second request to waive counsel. People v. Cleveland, 393 Ill. App. 3d 700, 702 (2009),

        overruled in part on other grounds, People v. Jackson, 2011 IL 110615. Thus, the court in this

        case was required to readmonish defendant on February 16, 2012, in substantial compliance with

        Supreme Court Rule 401(a).

¶ 117          But there is no requirement that the court specifically recite all the counts against a

        defendant in order to substantially comply with the first required admonishment of the nature of

        the charge. The first admonishment required under Rule 401(a) is only the "nature of the charge."

        Ill. S. Ct. R. 401(a)(1) (eff. July 1, 1984). The plain language of the rule does not require

        recitation of all pending counts. It has long been established that this rule requiring that

        defendant be advised of nature of charge against him and consequences thereof if found guilty

        does not require the trial court to state to defendant all facts which do or may constitute the

        offense. See People v. Harden, 78 Ill. App. 2d 431, 444 (1966) (interpreting the phrase "nature

        of the acts constituting the offense" under the previous Illinois Supreme Court Rule 26(3) (Ill.

        Rev. Stat. 1963)). In People v. Phillips, 392 Ill. App. 3d 243, 263 (2009), this court held a waiver


                                                       -50-
        1-12-2626


        of counsel admonishment regarding the nature of the charges sufficient even where the trial court

        had previously incorrectly admonished the defendant that the charge was a Class 2 felony where

        "[t]he charges were fairly simple: [the defendant] was accused of hitting a deputy sheriff in the

        face. There was nothing particularly complicated or sophisticated about these charges."

        Similarly, in this case, the charges were fairly simple and defendant clearly was admonished and

        knew that the nature of the charges against him were for armed robbery with a firearm and

        attempted residential burglary.

¶ 118          Although defendant required readmonishment on February 16, 2012, to determine

        whether there was substantial compliance with Rule 401(a) we still look to the entire record.

        "[S]ubstantial compliance will be sufficient to effectuate a valid waiver if the record indicates

        that the waiver was made knowingly and voluntarily, and the admonishment the defendant

        received did not prejudice his rights." People v. Haynes, 174 Ill. 2d 204, 236 (1996) (citing

        People v. Coleman, 129 Ill. 2d 321, 333 (1989), and People v. Johnson, 119 Ill. 2d 119, 132

        (1987)). Here, the court had previously admonished defendant extensively regarding the nature

        of the charges against him and again reiterated that the nature of the charges was armed robbery.

¶ 119          During the admonishment on February 16, 2012, defendant did not indicate that he did

        not understand the nature of the charges against him. Rather, defendant indicated he did not

        understand the extended term sentencing range for the armed robbery with a firearm charge

        when he believed all the charges involving a firearm were dismissed. But the court indicated that

        the armed robbery with a firearm charge, the most serious offense, was a Class X felony

        punishable from 6 to 30 years in the Illinois Department of Corrections and punishable by a 30 to

        60-year extended term with a 15-year enhancement. The court then asked defendant if he




                                                      -51-
        1-12-2626


        understood this, and defendant indicated he did. There was substantial compliance with the

        required admonishment of the nature of the charge pursuant to Rule 401(a)(1).

¶ 120          The State also argues that the prosecutor fully informed defendant of all the counts

        against him and thus they were spread of record, but defendant argues that this was insufficient

        and that the court itself must specifically admonish him of all the counts. Here, we find support

        in precedent for looking to the record to determine whether there was substantial compliance

        with Rule 401(a). In People v. Toy, 407 Ill. App. 3d 272, 283 (2011), this court held that the trial

        court substantially complied with Rule 401(a) governing defendant's waiver of counsel, where

        defendant received a listing of all charges and sentences for several pending cases, and later, he

        received specific information of the charges and penalties for the case, the court told defendant to

        read and review the documents and advised him to ask questions about anything he did not

        understand, and defendant acknowledged receiving these documents on the record. The record in

        this case indicates that defendant was aware of the all the counts against him.

¶ 121          We hold that admonishing a defendant of all the specific counts against him or her is not

        required under Supreme Court Rule 401(a)(1); all that is required in admonishment of the charge

        is that defendant be admonished of the "nature of the charge." Ill. S. Ct. R. 401(a)(1) (eff. July 1,

        1984). Here, defendant was admonished of the nature of the charges against him.

¶ 122          Defendant also argues that the court failed to substantially comply with the second

        required admonishment under Rule 401(a) because it informed defendant of the sentencing range

        for the armed robbery charge only, and not for any of the lesser charges. A trial court's

        admonitions regarding the maximum sentence which could be imposed on defendant must be

        accurate before a court may accept waiver of counsel. People v. Koch, 232 Ill. App. 3d 923, 927

        (1992). On the other hand, precedent consistently has held that no prejudice arises from the


                                                        -52-
        1-12-2626


        failure to advise a defendant of the minimum sentence he might receive where the sentence he

        actually receives is below the maximum sentence of which he has been advised. People v.

        Adams, 255 Ill. App. 3d 95, 97 (1993) (citing People v. Phillips, 195 Ill. App. 3d 560, 562

        (1990), and People v. Johnson, 119 Ill. 2d 119, 134 (1987)).

¶ 123          On this point we agree with the State that Haynes is dispositive. In Haynes, the Illinois

        Supreme Court held that the trial court's failure to inform a defendant of minimum and maximum

        sentences possible for the burglary charge did not invalidate the defendant's waiver of right to

        counsel, where the defendant was fully aware of range of sentences possible for most serious

        charge against him, first degree murder, including the possibility of the death sentence. Haynes,
174 Ill. 2d at 243. In this case, the court substantially complied with Rule 401(a) in its

        admonishment of the applicable minimum and maximum sentences. The court informed

        defendant that the most serious charge he faced was a Class X felony, which was punishable by 6

        to 30 years' imprisonment or an extended term of 30 to 60 years. The court also informed

        defendant that a further 15-year enhancement could be added to any sentence, and that defendant

        could be subject to consecutive sentencing. Defendant then expressly stated that he understood

        the sentencing range.

¶ 124          Defendant attempts to distinguish Haynes because Haynes did not involve a second

        waiver after reappointment of counsel and argues that the only proposition in Haynes that is

        applicable to this case is that earlier admonishments are not always insufficient. But the rationale

        in Haynes regarding the specific point on admonishment of the applicable sentencing range is

        indeed applicable to this case, as the court here also correctly admonished defendant of the

        maximum range of his possible total sentence. We acknowledge that a proper readmonishment

        was necessary, but we hold that the court did in fact substantially comply with Rule 401(a) when,


                                                       -53-
        1-12-2626


        after having had counsel reappointed, defendant again requested to waive counsel. We believe

        the holding in Haynes that the court's admonishment of the applicable sentencing range

        substantially complied with Rule 401(a) where the court advised the defendant of the maximum

        penalty governs, and we hold that the court's admonishment regarding the possible sentencing in

        this case similarly substantially complied with Rule 401(a). We further note that although the

        most serious punishment in Haynes was the death penalty, and that the defendant in Haynes had

        standby counsel, we find that the reasoning is equally applicable to this case.

¶ 125          Defendant cites to no authority finding a failure to satisfy Rule 401(a) because of a

        failure to recite the minimum sentence for lesser charges. Rather, a failure to comply with Rule

        401(a) and resulting prejudice have been found where the court understates the maximum

        aggregate penalty. See, e.g., People v. Bahrs, 2013 IL App (4th) 110903, ¶ 50. Similar to

        Haynes, the court in this case clearly admonished defendant of the maximum range of sentences

        for the most serious charge, armed robbery, and so substantially complied with Rule 401(a).

¶ 126          Further, precedent is clear and well-established that no prejudice arises from any failure

        to advise a defendant who wishes to represent himself of the minimum sentence he might receive

        where sentence he actually received is below maximum sentence of which he has been advised.

        People v. Adams, 255 Ill. App. 3d 95, 97 (1993). Defendant in this case was sentenced to a term

        below the maximum sentence of which he was admonished. Thus, the trial court substantially

        complied with Rule 401(a), and defendant suffered no prejudice.

¶ 127          Even assuming for the sake of argument that the admonishment regarding the nature of

        the charge or the sentencing range was somehow insufficient, there is no evidence to suggest that

        defendant was prejudiced and would have acted any differently had the court strictly complied

        with Rule 401(a) on the date it granted defendant's request to proceed pro se. Defendant


                                                        -54-
        1-12-2626


        indicated several times that he wanted to waive his right to counsel and proceed pro se and did

        so. See People v. Ware, 407 Ill. App. 3d 315, 348 (2011) (the trial court substantially complied

        with Rule 401(a) where there was "absolutely no indication in the record that, had defendant

        been fully admonished" in a later proceeding, he would have acted any differently because he

        had been admonished a number of times previously "and those admonitions did not change [his]

        decision to repeatedly reject his appointed counsel").

¶ 128          Here, however, we hold that the court did comply with Rule 401(a) and sufficiently

        admonished defendant of the nature of the charges against him and the applicable sentencing

        range, and thus we find no error. Therefore, we hold that defendant's argument is not subject to

        plain error review, as there was no error.

¶ 129                                            CONCLUSION

¶ 130          Defendant has not shown plain error in the trial court's admission of the expert testimony

        of the 50% probability of inclusion for the Y-STR DNA evidence and that defendant was

        included within this 50% of the population and could not be excluded.

¶ 131          Defendant also has not shown plain error in the court's admonishment regarding

        defendant's waiver of his right to counsel, as the court's admonishment here substantially

        complied with Supreme Court Rule 401(a) and the record shows defendant's waiver of his right

        to counsel was knowing and voluntary.

¶ 132          Affirmed.

¶ 133          JUSTICE HYMAN, dissenting.

¶ 134          I agree with my colleagues that the trial court erred in admitting the DNA evidence, as it

        did not even pass the most basic evidentiary test: relevance. But, I disagree with the majority's




                                                       -55-
        1-12-2626


        conclusion that this error did not meet the plain error test because I believe the error was clear

        and obvious, and the evidence presented at trial was closely balanced.

¶ 135           To meet the plain error standard, a defendant has the burden to show that a "clear and

        obvious error" occurred, and either (1) the evidence is so closely balanced that the error alone

        threatens to sway the scales of justice against defendant, regardless of the seriousness of the

        error, or (2) the error is so egregious that it affects the trial's fairness and challenges the integrity

        of the judicial process, regardless of the closeness of the evidence. People v. Thompson, 238 Ill.
2d 598, 613 (2010).     As to the first prong, the majority discounts the error by saying that it was

        not "serious," (supra ¶ 1) but under the closely balanced test, the error's seriousness does not

        matter. As to the second prong, I agree with the majority.

¶ 136           While there is unanimity among us that admission of the DNA evidence constituted error,

        the issue then turns to whether a clear and obvious error exists and the majority says no. The

        majority criticizes the oft-discussed "CSI effect," after the popular crime-scene investigative

        television series. The CSI shows and the occasional high-profile news report of a years' old

        conviction being reversed based on DNA evidence has an impact on the public's perception of

        DNA evidence. Generally, the public perceives the results of DNA evidence as conclusive when

        actually, the results only indicate that the defendant could not be eliminated as a suspect. The

        problem adversely affects both the defense and prosecution. The defense worries the jury will

        place too much emphasis on DNA, which can easily be misunderstood, manipulated, and

        misrepresented; the prosecution worries that without scientific evidence, the jury will be

        unwilling to convict. See Tamara F. Lawson, Before the Verdict and Beyond the Verdict: The

        CSI Infection Within Modern Criminal Jury Trials, 41 Loy. U. Chi. L.J. 119 (2009); Jonathan J.

        Koehler, Linguistic Confusion in Court: Evidence from the Forensic Sciences, 21 J.L. & Pol'y


                                                          -56-
        1-12-2626


        515 (2013) (confusion in understanding DNA evidence has been documented and is relatively

        common).

¶ 137          Experts disagree on whether the "CSI Effect" exists. But even without the influence of

        popular culture, juries rely on DNA evidence because they are encouraged to do so. DNA

        evidence possesses an aura of infallibility and can potentially impress on the jury that the case

        against the defendant appears more compelling and more potent than other evidence and,

        therefore, the potential for a wrongful conviction increases. See Kimberly Cogdell Boies, Misuse

        of DNA Evidence is Not Always a "Harmless Error": DNA Evidence, Prosecutorial Misconduct,

        and Wrongful Conviction, 17 Tex. Wesleyan L. Rev. 403, 405 (2011) ("Given the widespread

        belief in the reliability of DNA evidence, prosecutors must be held to the highest standard, when

        DNA evidence is involved.").

¶ 138          The State certainly encouraged the jury to rely on the DNA evidence; the State used the

        DNA evidence again and again to bolster its case. Indeed, the State's case needed bolstering;

        otherwise, the evidence consists of Pike's mere presence in the vicinity of the Creator home and

        two guns found in the snow (neither of which were linked by any other evidence to Pike), along

        with an overly suggestive identification. Of the State's eight witnesses, three of them testified

        exclusively about the DNA evidence. During closing argument, the State referenced the DNA

        evidence no fewer than seven times. The importance of the DNA evidence to the State's case

        supports the conclusion that the error was obvious.

¶ 139          But we need not determine whether the scientific or forensic nature of the inadmissible

        evidence made it more or less likely that the jury would convict. The evidence was not even

        relevant, as the majority correctly points out, and this should have been obvious to the trial court.

        See Ill. R. Evid. 401 (relevant evidence has tendency to make fact more or less probable); R. 402


                                                        -57-
        1-12-2626


        (eff. Jan. 1, 2011) (irrelevant evidence inadmissible); People v. Dabbs, 239 Ill. 2d 277, 289

        (2010) (relevance is "threshold requirement" that must be met by every piece of evidence).

        Regardless of whether the evidence was forensic or completely nontechnical, its inadmissibility

        is clear.

¶ 140           Next, we must determine whether the case is so closely balanced that the erroneous

        admission of the DNA evidence could have swayed the scales of justice against Pike. The

        majority concludes that the evidence was not closely balanced, finding the eyewitness testimony

        sufficient to support the conviction. But sufficiency is a "separate question" from whether the

        evidence is closely balanced. People v. Piatowski, 225 Ill. 2d 551, 566 (2007) (finding evidence

        closely balanced so as to meet plain error test, even though eyewitness testimony sufficient to

        convict). The fact that a reasonable juror could convict does not render the State's evidence

        stronger than it was; the evidence could be closely balanced while still being sufficient to find

        Pike guilty.

¶ 141           Without the DNA evidence, the State's case boils down to two points: Pike's proximity to

        the Creator house and the guns in the snow, and the Creators eyewitness identifications. Both

        the judicial and executive branches of Illinois have recognized the potential of eyewitness

        testimony to inculpate the wrong person.       See George H. Ryan, Report of the Governor's

        Commission on Capital Punishment 127-28 (Apr. 15, 2002); People v. Tisdel, 338 Ill. App. 3d
465, 467-68 (2003). Courts throughout the country have reached similar conclusions. See

        People v. Starks, 2014 IL App (1st) 121169, ¶¶ 85-90 (Hyman, P.J., specially concurring, joined

        by Pucinski, J.) (listing other state and federal courts that have noted unreliability of eyewitness

        identifications). Our pattern jury instructions deal with this problem by instructing jurors to

        consider, among other things, "[t]he opportunity the witness had to view the offender at the time


                                                       -58-
        1-12-2626


        of the offense," "[t]he witness's degree of attention at the time of the offense," and "the witness's

        earlier description of the offender." Illinois Pattern Jury Instructions, Criminal, No. 3.15

        (approved Oct. 17, 2014).

¶ 142           The same considerations addressed by the instruction apply to Willie and Geraldine.

        Neither of them had ever met defendant. It was late on a December evening, their home's porch

        lights and interior lights were off, and any illumination came from Christmas lights inside their

        house and exterior lights from the church across the street. Willie saw the man he identified as

        defendant charging at him with a handgun just as two armed men came up behind him and

        pushed guns into Willie's back. And Geraldine "somewhat" viewed the intruder's face through a

        glass panel while she dialing 911 with one hand and holding the door closed with the other.

        Both Willie and Geraldine experienced a terrifying, stressful ordeal. Unsurprisingly, neither

        Willie nor Geraldine were able to provide police with a detailed description of the suspects,

        listing all three men as young, black, with average height and weight, wearing dark clothing. To

        say that defendant "fit the description" is to say nothing at all.

¶ 143           Further, Willie's and Geraldine's identifications of Pike—through no fault of their own—

        were even less reliable than the average eyewitness identification, as the police conducted a

        "showup" rather than a lineup. Our Illinois Supreme Court, and this court, have stated that this

        form of identification—where witnesses are presented with a suspect alone, rather than one

        suspect in a group of nonsuspects—may be unduly suggestive. People v. Blumenshine, 42 Ill. 2d
508, 512 (1969) (show-ups carry "a dangerous degree of improper suggestion"); People v.

        Murdock, 259 Ill. App. 3d 1014, 1021-22 (1994).

¶ 144           Pike's proximity to the guns, without the DNA evidence, had little probative value.

        While the jury could infer that these two guns were two of the guns used in the crime, and that


                                                         -59-
        1-12-2626


        defendant's presence near them meant that defendant possessed those guns, a reasonable juror

        could equally infer (1) the guns were those used in the robbery, but defendant was only

        coincidentally near them when he was apprehended, or (2) defendant did indeed possess those

        guns and left them in the snow, but the guns could not be conclusively linked to the robbery at

        the Creator house, or (3) neither the defendant nor the guns had any connection to the robbery.

        The connection between the guns and the robbery was tenuous at best. Willie Creator testified

        that the perpetrators had two handguns and a shotgun, and later testified that he recognized both

        weapons presented at trial. But there was no evidence that the weapons found were distinctive in

        any way, nor did Willie describe the weapons used by size, color, or model that could help a jury

        conclude that the weapons found in the snow were indeed those used against Willie. It is

        completely understandable that Willie would have been unable to provide this information to

        police, given the fear he was under during the incident. But it underlines the weakness of the

        State's case that the connections among Pike, the guns, and the robbery needed to be supported

        by such paltry identification testimony.

¶ 145          The presence of two guns in the snow raises an additional question: three men were

        involved in the robbery, and each was armed. Willie and Geraldine testified that the other two

        perpetrators fled first while Pike struggled to open the front door. If Pike was responsible for

        ditching the two guns in the snow, when did he acquire one of the other perpetrator's guns in

        time to dispose of it, since the other perpetrators had already fled by the time Pike ran from the

        house? If the guns found in the snow were, in fact, those used in the robbery, it is more likely

        that they were both disposed of by the perpetrators who fled together—not by the individual at

        the front door, who, under the State's theory, was Pike.




                                                       -60-
        1-12-2626


¶ 146           Finally, Pike's proximity to the Creator house when he was apprehended does not much

        help the State's case. According to the police testimony, Pike was seen a block and a half away

        from the Creator house when the police approached him. But police also testified that Pike was

        spotted running northbound on South Parnell Avenue—not running away from the Creator

        house, but towards the scene. If Pike was fleeing a failed robbery, he was doing a spectacularly

        bad job of it.

¶ 147           Given the weakness of the State's case, I would conclude that the evidence was closely

        balanced and find plain error. See Piatkowski, 225 Ill. 2d at 567-70 (finding plain error where

        only evidence against defendant was weak eyewitness identification). We cannot be certain that

        the DNA evidence swayed the scales of justice against Pike, but "[w]e deal with probabilities,

        not certainties; we deal with risks and threats to the defendant's rights. When there is error in a

        close case, we choose to err on the side of fairness, so as not to convict an innocent person."

        People v. Herron, 215 Ill. 2d 167, 193 (2005).

¶ 148           None of this is to say that we should not have faith in our jury system, or in jurors'

        abilities to sift through and properly weigh evidence (even complicated scientific evidence). But

        the premise of the plain error doctrine—indeed, all appellate review—relies on the notion that

        faith in jurors is not enough to ensure public confidence in the outcomes of criminal trials. The

        cherished constitutional principle of a just and fair trial depends on the judiciary for its vitality

        and strength. When an error is clear and obvious, and the evidence closely balanced, it is the

        courts that must act to protect the rights of defendants.

¶ 149           Accordingly, I would reverse Pike's convictions and remand the case for a new trial.




                                                         -61-